EXHIBIT 10.1
SECURITIES PURCHASE AGREEMENT
     This Securities Purchase Agreement (this “Agreement”) is made and entered
into as of June 29, 2008, by and among L-1 Identity Solutions, Inc., a Delaware
corporation (the “Company”), and Robert V. La Penta (the “Purchaser”).
RECITALS
     WHEREAS, the Company has entered into that certain Agreement and Plan of
Merger, dated as of March 23, 2008, by and among the Company, Dolomite
Acquisition Co., a Delaware corporation and a direct, wholly owned subsidiary of
the Company, and Digimarc Corporation, a Delaware corporation (“Digimarc”);
     WHEREAS, the Company is entering into an Amended and Restated Merger
Agreement with Digimarc, substantially in the form of Exhibit A (as amended from
time to time, the “Merger Agreement”), in order to provide for an enhanced
all-cash offer to purchase all of the issued and outstanding shares of capital
stock and other equity interests of and in Digimarc on the terms, for the
consideration and subject to the conditions set forth in the Merger Agreement;
     WHEREAS, the Company has authorized the creation of a new series of
preferred stock designated as Series A Convertible Preferred Stock, par value
$0.001 per share, of the Company (the “Series A Preferred Stock”), by filing a
Certificate of Designation, Preferences and Rights of the Series A Convertible
Preferred Stock of L-1 Identity Solutions, Inc. in the form attached hereto as
Exhibit B (the “Certificate of Designations”) with the office of the Secretary
of State of the State of Delaware, in accordance with the General Corporation
Law of the State of Delaware (the “DGCL”);
     WHEREAS, in order to finance the transactions contemplated by the Merger
Agreement, the Company desires to issue and sell to the Purchaser and the
Purchaser desires to purchase and acquire from the Company that number of shares
of Series A Preferred Stock (the “Purchased Preferred Shares”) and that number
of shares of common stock, par value $0.001 per share (the “Purchased Common
Shares” and collectively with the Purchased Preferred Shares, the “Purchased
Shares”) set forth on Schedule I;
     WHEREAS, concurrently herewith, certain parties (each, an “Investor” and
collectively, the “Investors”) have each entered into a Securities Purchase
Agreement, dated as of the date hereof, by and between the Company and the
respective Investor (each an “Investor Agreement” and collectively, the
“Investor Agreements”), pursuant to which the Company shall issue and sell to
each Investor, that number of shares of Common Stock specified in such Investor
Agreement;
     WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D (“Regulation D”), as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “Securities Act”); and

 



--------------------------------------------------------------------------------



 



     WHEREAS, concurrently herewith, the Company and the Purchaser are entering
into a Registration Rights Agreement in the form attached hereto as Exhibit C,
providing for the registration under the Securities Act of the resale of the
Purchased Common Shares and the Conversion Shares (as defined herein), on the
terms and conditions set forth therein (the “Registration Rights Agreement”);
     NOW, THEREFORE, in consideration of the foregoing, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. AGREEMENT TO PURCHASE AND SELL SHARES.
          (a) Authorization. The Company’s Board of Directors has duly
authorized the issuance and sale, pursuant to the terms and conditions of this
Agreement, of the Purchased Shares, the issuance, pursuant to the terms and
conditions of Section 5(b) hereof (the “Price Protection Share Right”), of
additional shares of Series A Preferred Stock (the “Price Protection Shares”),
and the issuance, pursuant to the terms of the Certificate of Designations, of
shares of Common Stock upon conversion of the Series A Preferred Stock (the
“Conversion Shares”).
          (b) Agreement to Purchase and Sell Securities. Subject to the terms
and conditions of this Agreement, at the Closing (as defined below), the Company
agrees to sell and issue to the Purchaser, that number of Purchased Shares set
forth opposite the Purchaser’s name on Schedule I, for an aggregate purchase
price of at least $25 million. The purchase price of each Purchased Preferred
Share shall be $1,000. The purchase price of each Purchased Common Share (the
“Per Share Price”) shall be, at the sole election of Purchaser, which election
shall be provided in writing to the Company prior to 7:00 p.m. EST on Monday,
June 30, 2008:
               (i) $ 13.19 per share; or
               (ii) a per share price representing a 4% discount from the volume
weighted average price (VWAP) of the Common Stock on the NYSE on June 30, 2008,
as reported by Bloomberg Financial Markets.
          (c) Use of Proceeds. The Company will apply all of the net proceeds
from the sale of the Purchased Shares solely to pay the consideration required
by the Merger Agreement and to pay the expenses of the Company relating to the
transactions contemplated by the Merger Agreement.
          (d) Independence. Nothing contained herein or in the Registration
Rights Agreement or the other agreements, instruments and documents contemplated
hereby and thereby (collectively, the “Transaction Documents”), and no action
taken by the Purchaser pursuant hereto or thereto shall be deemed to constitute
the Purchaser and the Investors as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Purchaser
and the Investors are in any way acting in concert or as a group with respect to
such obligations or the transactions contemplated by the Transaction Documents.
The Purchaser shall be entitled to independently protect and enforce his rights,
including, without limitation, the rights arising out of this Agreement and any
of the other Transaction Documents, and it shall not

2



--------------------------------------------------------------------------------



 



be necessary for any Investor to be joined as an additional party in any
proceeding for such purpose.
     2. CLOSING.
          (a) Closing. The completion of the purchase and sale of the Purchased
Shares (the “Closing”) shall take place at the offices of Weil, Gotshal & Manges
LLP, 767 Fifth Avenue, New York, New York, at 9:00 a.m., local time, upon five
(5) Business Days’ written notice (the “Closing Notice”) from the Company to the
Purchaser stating that the conditions set forth in Articles 7, 8 and 9 hereof
(the “Closing Conditions”) are expected to be satisfied or waived as of such
date. The obligations of the parties to consummate the Closing shall remain
subject to the actual satisfaction or waiver of the Closing Conditions at such
time. If the Closing is not consummated on the date set forth in the Closing
Notice because the Closing Conditions have not been satisfied or waived, and
this Agreement has not been terminated in accordance with its terms, the Company
shall be entitled to give Purchaser a new Closing Notice with a new anticipated
date for the Closing. At the Closing, the Company shall, against delivery of
full payment for the Purchased Shares to be purchased by the Purchaser as set
forth opposite the Purchaser’s name on Schedule I hereto, by wire transfer of
immediately available funds in accordance with the wire transfer instructions
attached hereto as Exhibit D, authorize its transfer agent to either issue to
the Purchaser via the Depository Trust Company’s DWAC system to the account of
the Purchaser’s broker, the number of Purchased Shares set forth on Schedule I
hereto or issue to the Purchaser one or more stock certificates (the
“Certificates”) registered in the name of the Purchaser (or in such nominee
name(s) as designated by the Purchaser in the Stock Certificate Questionnaire
attached hereto as Schedule II (the “Stock Certificate Questionnaire”)),
representing the number of Purchased Shares set forth on Schedule I hereto, and
bearing the legend set forth in Section 4(j) herein. Closing documents may be
delivered by facsimile. The date of the Closing is referred to herein as the
“Closing Date.”
          (b) For purposes of this Agreement, “Business Day” means a day except
a Saturday, a Sunday or other day on which the SEC or banks in the City of New
York are authorized or required by Law to be closed and “Law” means statutes,
ordinances, codes, rules, regulations, decrees and orders of Governmental
Authorities (including common law).
     3. REPRESENTATIONS, WARRANTIES AND CERTAIN AGREEMENTS OF THE COMPANY.
     The Company hereby represents and warrants to the Purchaser that except as
disclosed (a) in the Company’s (i) Annual Report on Form 10-K for the year ended
December 31, 2007, (ii) Quarterly Report on Form 10-Q for the fiscal quarter
ended March 31, 2008 and (iii) Proxy Statement for its 2008 annual meeting of
stockholders, including documents filed or incorporated by reference as exhibits
thereto but excluding disclosure referred to in the “Risk Factors” and “Note
Regarding Forward Looking Statements” sections thereof or (b) in the disclosure
schedule (with specific reference to the Section or subsection of this Agreement
to which the information stated in such disclosure schedule relates) delivered
by the Company to the Purchaser simultaneously with the execution of this
Agreement and attached hereto as Exhibit E (the “Disclosure Letter”):

3



--------------------------------------------------------------------------------



 



          (a) Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate power and authority
necessary to own or lease all of its properties and assets and to carry on its
business as it is now being conducted and as currently proposed by its
management to be conducted. The Company is duly licensed or qualified to do
business and is in good standing in each jurisdiction in which the nature of the
business conducted by it or the character or location of the properties and
assets owned or leased by it makes such licensing or qualification necessary,
except where the failure to be so licensed, qualified or in good standing,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Company Material Adverse Effect. As used in this Agreement,
          (i) “Company Material Adverse Effect” means any change, event,
occurrence or effect that is materially adverse to the combined business,
properties, assets, results of operations or financial condition of the Company
and its Subsidiaries and Digimarc and its Subsidiaries, taken as a whole;
provided, however, that none of the following shall constitute, or be considered
in determining whether there has occurred, and no change, event, occurrence or
effect resulting from, attributable to or arising out of any of the following
shall constitute, a Company Material Adverse Effect: (a) changes generally
affecting (i) the industries in which the Company, Digimarc and their respective
Subsidiaries operate, or (ii) the economy or the capital markets, in each case,
in the United States, (b) changes after the date hereof in Law or in GAAP,
(c) the negotiation, execution, announcement or performance of this Agreement or
the consummation of the transactions contemplated hereby, (d) acts of war,
sabotage or terrorism, or any escalation or worsening of any such acts of war,
sabotage or terrorism, (e) earthquakes, hurricanes, tornados or other natural
disasters, (f) any decline in the market price, or change in trading volume, of
the capital stock of the Company or Digimarc or (g) the suspension of trading
generally on the New York Stock Exchange (the “NYSE”) or the Nasdaq Stock
Market; provided, further, however, (A) that any change, event, occurrence or
effect referred to in clauses (a), (b), (d) and (e) shall be taken into account
for purposes of such clause only so long as such change, event, occurrence or
effect does not adversely affect the Company, Digimarc and their respective
Subsidiaries, taken as a whole, in a materially disproportionate manner relative
to other participants in the industries in which the Company, Digimarc and their
respective Subsidiaries operate and (B) that for purposes of clause (f), any
change, event, occurrence or effect underlying such decline, change or failure
not otherwise excluded in the other exceptions (a) through (g) of this
definition shall be taken into account in determining whether a Company Material
Adverse Effect has occurred. With respect to references to “Company Material
Adverse Effect” in the representations and warranties set forth in Section 3(c)
and Sections 3(e), the exceptions set forth in clause (c) shall not apply;
          (ii) “GAAP” means accounting principles generally accepted in the
United States of America; and
          (iii) “Subsidiary” when used with respect to any party, means any
corporation, limited liability company, partnership, association, trust or other
entity the accounts of which would be consolidated with those of such party in
such party’s

4



--------------------------------------------------------------------------------



 



consolidated financial statements if such financial statements were prepared in
accordance with GAAP, as well as any other corporation, limited liability
company, partnership, association, trust or other entity of which securities or
other ownership interests representing more than 50% of the equity or more than
50% of the ordinary voting power (or, in the case of a partnership, more than
50% of the general partnership interests) are, as of such date, owned by such
party or one or more Subsidiaries of such party or by such party and one or more
Subsidiaries of such party.
          (b) Capitalization.
          (i) The authorized capital stock of the Company consists of
125,000,000 shares of Common Stock and 2,000,000 shares of preferred stock, par
value $0.001 per share. At the close of business on June 24, 2008,
(a) 77,622,370 shares of Common Stock were issued and outstanding, (b) 366,815
shares of Common Stock were held by the Company in its treasury, (c) 11,454,695
shares of Common Stock were reserved for issuance under the Company Stock Plans
(of which 7,784,028 shares of Common Stock were subject to outstanding options
to purchase shares of Common Stock granted under the Company Stock Plans) and
(d) no shares of preferred stock were issued or outstanding. As of the date of
this Agreement, there are not any shares of capital stock, voting securities or
equity interests of the Company issued and outstanding or any subscriptions,
options, warrants, calls, convertible or exchangeable securities, rights,
commitments or agreements of any character providing for the issuance of any
shares of capital stock, voting securities or equity interests of the Company,
including any representing the right to purchase or otherwise receive any Common
Stock.
          (ii) For purposes of this Agreement, “Person” means an individual, a
corporation, a limited liability company, a partnership, an association, a trust
or any other entity, including a Governmental Authority; “Governmental
Authority” means any government, court, arbitrator, regulatory or administrative
agency, commission or authority or other governmental instrumentality, federal,
state or local, domestic, foreign or multinational; “Company Stock Plans” means,
collectively, the L-1 Identity Solutions, Inc. 2005 Long-Term Incentive Plan, as
amended (formerly named the Viisage Technology, Inc. 2005 Long-Term Incentive
Plan), Identix Incorporated 1995 Equity Incentive Plan, Identix Incorporated
2000 New Employee Stock Incentive Plan, Identix Incorporated 2002 Equity
Incentive Plan, Identix Incorporated Non-Employee Directors Stock Option Plan,
Imaging Automation, Inc. 1996 Stock Option Plan, Imaging Automation, Inc. 2003
Employee, Director and Consultant Stock Plan, Visionics Corporation 1990 Stock
Option Plan, Visionics Corporation 1998 Stock Option Plan, Visionics Corporation
Stock Incentive Plan, Viisage Technology, Inc. 2006 Employee Stock Purchase
Plan, Viisage Technology, Inc. 2001 Stock in Lieu of Cash Compensation Plan,
Viisage Technology, Inc. Stock in Lieu of Cash Compensation for Directors Plan,
Viisage Technology, Inc. 1999 Stock in Lieu of Cash Compensation for Directors
Plan, Viisage Technology, Inc. 1997 Employee Stock Purchase Plan, as amended,
Viisage Technology, Inc. 1996 Director Stock Option Plan, as amended, Viisage
Technology, Inc. 1996 Management Stock Option Plan, as amended, ZN Employees
Stock Option Plan, Bioscrypt Inc. Stock Option Plan and Bioscrypt Inc. A4 Vision
Plan.

5



--------------------------------------------------------------------------------



 



          (c) Authority; Noncontravention.
          (i) The Company has all necessary corporate power and authority to
execute and deliver this Agreement, the Registration Rights Agreement and the
other Transaction Documents and to perform its respective obligations hereunder
and thereunder and to consummate the transactions contemplated hereby and
thereby (collectively, the “Transactions”). The execution, delivery and
performance by the Company of the Transaction Documents and the consummation by
the Company of the Transactions, have been duly authorized and approved by its
board of directors and no other corporate action on the part of the Company is
necessary to authorize the execution, delivery and performance by the Company of
the Transaction Documents and the consummation of the Transactions. The
Agreement has been duly executed and delivered by the Company and, assuming due
authorization, execution and delivery hereof by the Purchaser, constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except that such enforceability (i) may be
limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other similar Laws of general application affecting or relating
to the enforcement of creditors’ rights generally and (ii) is subject to general
principles of equity, whether considered in a proceeding at Law or in equity.
          (ii) Neither the execution and delivery of this Agreement by the
Company, nor the consummation by the Company of the Transactions, nor compliance
by the Company with any of the terms or provisions hereof, will (i) conflict
with or violate any provision of the certificate of incorporation or bylaws of
the Company or (ii) (A) violate any Law, judgment, writ or injunction of any
Governmental Authority applicable to the Company or any of its Subsidiaries or
any of their respective properties or assets, or (B) violate, conflict with,
result in the loss of any benefit under, constitute a default (or an event
which, with notice or lapse of time, or both, would constitute a default) under,
result in the termination of or a right of termination or cancellation under,
accelerate the performance required by, or result in the creation of any Lien
upon any of the respective properties or assets of the Company or any of its
Subsidiaries under any of the terms, conditions or provisions of any Contract or
Company Permit to which the Company or its Subsidiaries is a party, or by which
they or any of their respective properties or assets may be bound or affected,
except, in the case of clause (B), for such violations, conflicts, losses,
defaults, terminations, cancellations, accelerations or Liens as, individually
or in the aggregate, would not reasonably be expected to have a Company Material
Adverse Effect or impair in any material respect the ability of the Company to
perform its obligations hereunder, or prevent or materially impede, interfere
with, hinder or delay the consummation of the Transactions.
          (iii) As used in this Agreement, a “Contract” means a written or oral
loan or credit agreement, debenture, note, bond, mortgage, indenture, deed of
trust, license, lease, contract or other agreement, instrument or obligation,
“Company Permits” means all licenses, franchises, permits, certificates,
approvals and authorizations from Governmental Authorities, or required by
Governmental Authorities to be obtained by the Company and each of its
Subsidiaries, in each case necessary for the lawful conduct of their respective
businesses and “Lien” means all liens, pledges, charges, mortgages,

6



--------------------------------------------------------------------------------



 



encumbrances, transfer restrictions, adverse rights or claims and security
interests of any kind or nature whatsoever (including any restriction on the
right to vote or transfer the same, except for such transfer restrictions of
general applicability as may be provided under the Securities Act and the “blue
sky” Laws of the various States of the United States).
          (d) Valid Issuance of Purchased Shares, Price Protection Shares and
Conversion Shares. (i) The Purchased Shares will be, upon payment therefor by
Purchaser in accordance with this Agreement, (ii) the Price Protection Shares
will be, if and when issued in accordance with the terms of the Price Protection
Share Right, and (iii) the Conversion Shares will be, when issued in accordance
with the terms of the Certificate of Designations, duly authorized, validly
issued, fully paid and non-assessable, free from all Liens. No co-sale right,
right of first refusal, pre-emptive right or other similar rights exist with
respect to the Purchased Shares, Price Protection Shares, Conversion Shares or
the issuance and sale thereof.
          (e) Governmental Approvals. Except for the filings, if required under,
and compliance with applicable requirements of the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, (as amended, the “HSR Act”) with respect to
consummation of the transactions contemplated by this Agreement, approval for
listing of the Purchased Common Shares and the Conversion Shares on the NYSE and
such post-Closing filings as must be made to comply with the terms of state and
federal securities laws, the terms of the Registration Rights Agreement and the
listing requirements of the NYSE, no consents or approvals of, or filings,
declarations or registrations with, any Governmental Authority are necessary for
the execution and delivery of this Agreement by the Company or the consummation
by the Company of the Transactions, other than such other consents, approvals,
filings, declarations or registrations that, if not obtained, made or given,
would not, individually or in the aggregate, reasonably be expected to impair in
any material respect the ability of the Company to perform its obligations
hereunder, or prevent or materially impede, interfere with, hinder or delay the
consummation of the Transactions.
          (f) SEC Documents; Undisclosed Liabilities.
          (i) Reports. The Company has filed and furnished all required reports,
schedules, forms, certifications, prospectuses, and registration, proxy and
other statements with the SEC since December 31, 2006 (collectively and together
with all documents filed on a voluntary basis on Form 8-K, and in each case
including all exhibits and schedules thereto and documents incorporated by
reference therein, the “Company SEC Documents”). As of their respective
effective dates (in the case of Company SEC Documents that are registration
statements filed pursuant to the requirements of the Securities Act) and as of
their respective SEC filing dates (in the case of all other Company SEC
Documents), the Company SEC Documents complied in all material respects with the
requirements of the Securities Exchange Act of 1934 (as amended, the “Exchange
Act”) or the Securities Act, as the case may be, applicable to such Company SEC
Documents, and none of the Company SEC Documents as of such respective dates
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. Except to the extent that information contained in

7



--------------------------------------------------------------------------------



 



any Company SEC Document has been reviewed or superseded by a later-filed
Company SEC Document, none of the Company SEC Documents contains any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of the date of
this Agreement, there are no outstanding or unresolved comments received from
the SEC staff with respect to the Company SEC Documents. The SEC has not
notified the Company that it is the subject of any ongoing SEC review or
investigation, and to the Knowledge of the Company, none of the Company SEC
Documents is the subject of ongoing SEC review or investigation. As used in this
Agreement, “Knowledge” means actual knowledge, after due inquiry of such
person’s direct reports, of the executive officers of the Company.
          (ii) The consolidated financial statements of the Company included in
the Company SEC Documents comply as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto as of their respective dates, have been prepared in
accordance with GAAP (except, in the case of unaudited quarterly statements, as
permitted by the rules and regulations of the SEC) applied on a consistent basis
during the periods involved (except as may be indicated in the notes thereto)
and fairly present in all material respects the consolidated financial position
of the Company and its consolidated Subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows for the periods then
ended (subject, in the case of unaudited quarterly statements, to normal
year-end audit adjustments, none of which have been or for the quarter ended
March 31, 2008, could reasonably be expected to be, individually or in the
aggregate, material to the Company and its Subsidiaries, taken as a whole).
Without limiting the generality of the foregoing, with respect to each Annual
Report on Form 10-K and each Quarterly Report on Form 10-Q included in the
Company SEC Documents, the financial statements and other financial information
included in such reports fairly present (within the meaning of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”)) in all material respects
the financial condition and results of operations of the Company as of, and for,
the periods presented in such Company SEC Documents.
          (iii) The Company has established and maintains internal control over
financial reporting and disclosure controls and procedures (as such terms are
defined in Rule 13a-15 and Rule 15d-15 under the Exchange Act); such disclosure
controls and procedures are designed to ensure that material information
relating to the Company, including its consolidated Subsidiaries, required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is accumulated and communicated to the Company’s principal
executive officer and its principal financial officer to allow timely decisions
regarding required disclosure; and such disclosure controls and procedures were
determined to be effective in all material respects to ensure that information
required to be disclosed by the Company in the reports that it filed under the
Exchange Act since December 31, 2006 was recorded, processed, summarized and
reported within the time periods specified in SEC rules and forms. The Company’s
principal executive officer and its principal financial officer have disclosed,
based on their most recent evaluation, to the Company’s Independent Registered
Public Accounting Firm and the audit committee of the board of directors of the
Company (i) all significant deficiencies and material weaknesses

8



--------------------------------------------------------------------------------



 



in the design or operation of internal control over financing reporting which
are reasonably likely to affect the Company’s ability to record, process,
summarize and report financial information and (ii) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal control over financial reporting. The principal
executive officer and the principal financial officer of the Company have made
all certifications required by the Sarbanes-Oxley Act, the Exchange Act and any
related rules and regulations promulgated by the SEC with respect to the Company
SEC Documents, and the statements contained in such certifications are complete
and accurate. The management of the Company assessed the effectiveness of the
Company’s internal control over financial reporting as of December 31, 2007, and
concluded that the internal control over financial reporting was effective. To
the Knowledge of the Company, as of the date hereof, there is no material
weakness in the design or operation of internal control over financial reporting
which is reasonably likely to affect the Company’s ability to record, process,
summarize and report financial information.
          (iv) The Company is in compliance in all material respects with the
provisions of Section 13(b) of the Exchange Act. Neither the Company nor any of
its Subsidiaries nor, to the Company’s Knowledge, any director, officer, agent,
employee or other Person acting on behalf of the Company or any of its
Subsidiaries has, in any material respect, (i) used any corporate or other funds
for unlawful contributions, payments, gifts or entertainment, or made any
unlawful expenditures relating to political activity, to government officials or
others or established or maintained any unlawful or unrecorded funds in
violation of Section 30A of the Exchange Act or (ii) accepted or received any
unlawful contributions, payments, gifts or expenditures. The Company is in
compliance, in all material respects, with the applicable listing and corporate
governance rules and regulations of the NYSE.
          (v) Neither the Company nor any of its Subsidiaries has any
liabilities or obligations of any nature (whether accrued, absolute, contingent
or otherwise, whether known or unknown) whether or not required, if known, to be
reflected or reserved for on a consolidated balance sheet of the Company
prepared in accordance with GAAP or the notes thereto, except liabilities and
obligations (i) as and to the extent reflected or reserved for on the audited
balance sheet of the Company and its Subsidiaries as of December 31, 2007
included in the Company SEC Documents filed by the Company and publicly
available prior to the date of this Agreement (the “Filed Company SEC
Documents”), (ii) incurred in connection with the Transactions or the Merger
Agreement, (iii) incurred after December 31, 2007 in the ordinary course of
business consistent with past practice or (iv) that would not, individually or
in the aggregate, reasonably be expected to have a Company Material Adverse
Effect.
          (vi) Neither the Company nor any of its Subsidiaries is a party to, or
has any commitment to become a party to, any joint venture, off-balance sheet
partnership or any similar Contract (including any Contract or arrangement
relating to any transaction or relationship between or among the Company and any
of its Subsidiaries, on the one hand, and any unconsolidated Affiliate (as
defined below), including any structured finance, special purpose or limited
purpose entity or Person, on the other hand, or any “off-

9



--------------------------------------------------------------------------------



 



balance sheet arrangements” (as defined in Item 303(a) of Regulation S-K of the
SEC)), where the result, purpose or effect of such Contract is to avoid
disclosure of any material transaction involving, or material liabilities of,
the Company or any of its Subsidiaries in the Company’s published financial
statements or any Company SEC Documents.
               “Affiliate” means, with respect to any Person hereto, any
corporation or other business entity which directly or indirectly through stock
ownership or through any other arrangement either controls, is controlled by or
is under common control with, such Person. The term “control” shall mean the
power to direct the affaires of such Person by reason of ownership of voting
stock or other equity interests, by contract or otherwise.
               “Person” means any individual, corporation, company, association,
partnership, limited liability company, joint venture, trust or unincorporated
organization, or a government or any agency or political subdivision thereof.
          (g) Brokers and Other Advisors. No broker, investment banker,
financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission, or the reimbursement of
expenses, in connection with the Transactions.
          (h) Absence of Certain Changes or Events. From December 31, 2007 to
the date of this Agreement, there have not been any events, changes, occurrences
or state of facts that, individually or in the aggregate, have had or would
reasonably be expected to have a Company Material Adverse Effect. Except as
disclosed in the Filed Company SEC Documents, since December 31, 2007, the
Company and its Subsidiaries have carried on and operated their respective
businesses in all material respects in the ordinary course of business
consistent with past practice. Without limiting the foregoing, except as
disclosed in the Filed Company SEC Documents, since December 31, 2007, there has
not occurred any damage, destruction or loss (whether or not covered by
insurance) of any material asset of the Company or any of its Subsidiaries which
materially affects the use thereof.
          (i) Legal Proceedings. Except as would not reasonably be expected to
have, individually or in the aggregate, a Company Material Adverse Effect, there
is no pending or, to the Knowledge of the Company, threatened legal,
administrative, arbitral or other proceeding, claim, suit or action against, or
governmental or regulatory investigation of, the Company or any of its
Subsidiaries, nor is there any injunction, order, judgment, ruling or decree
imposed (or, to the Knowledge of the Company, threatened to be imposed) upon the
Company, any of its Subsidiaries or the assets of the Company or any of its
Subsidiaries, by or before any Governmental Authority.
          (j) Compliance with Laws, Permits.
               (i) The Company and its Subsidiaries are (and since December 31,
2005 have been) in compliance in all material respects with all Laws applicable
to the Company or any of its Subsidiaries, any of their properties or other
assets or any of their businesses or operations.
               (ii) The Company and each of its Subsidiaries holds all Company
Permits necessary for the lawful conduct of their respective businesses. The

10



--------------------------------------------------------------------------------



 



Company and its Subsidiaries are (and since December 31, 2005 have been) in
compliance with the terms of all Company Permits, except for instances of
noncompliance that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Company Material Adverse Effect. Since
December 31, 2005, neither the Company nor any of its Subsidiaries has received
written notice to the effect that a Governmental Authority (i) claimed or
alleged that the Company or any of its Subsidiaries was not in material
compliance with any Company Permit or (ii) was considering the amendment,
termination, revocation or cancellation of any Company Permit.
          (k) No Vote Required. No vote of the stockholders of the Company is
required by Law, the Company’s certificate of incorporation or bylaws or
otherwise for the Company to complete the Transactions, including the issuance
of the Purchased Shares and, if applicable, the Price Protection Shares.
          (l) Material Customers and Suppliers. Since December 31, 2007, no
material customer or supplier of the Company or its Subsidiaries, including any
Governmental Authority, has given the Company or its Subsidiaries any written
notice terminating, suspending or reducing in any material respect, or
specifying an intention to terminate, suspend or reduce in any material respect
in the future, or otherwise reflecting a material adverse change in, the
business relationship between such customer or supplier and the Company or its
Subsidiaries, and there has not been any materially adverse change in the
business relationship of the Company or its Subsidiaries with any such customer
or supplier.
          (m) Export Controls. Each of the Company and its Subsidiaries is
conducting, and has conducted, its export transactions in accordance in all
material respects with all applicable U.S. export and re-export control Laws
and, to the Knowledge of the Company, all other applicable import/export
controls in other countries in which the Company and its Subsidiaries conduct
business. Neither the Company nor any of its Subsidiaries has a customer,
supplier or distributor relationship with, or is a party to any agreement with,
any Person (a) organized or domiciled in or that is a citizen of, the Balkans,
Burma (Myanmar), Cuba, Iran, Liberia, North Korea, Sudan, Syria or Zimbabwe
(including any Governmental Authority of any such country) or (b) that appears
on the Specially Designated Nationals and Blocked Persons List of the Office of
Foreign Assets Controls in the United States Department of the Treasury, or in
the Annexes to the United States Executive Order 13224 — Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism.
          (n) Compliance with Securities Laws. Subject to the accuracy of the
representations made by the Purchaser in Section 4 hereof, the offer and
issuance of the Purchased Shares, the Price Protection Share Right, the
Conversion Shares and if applicable, the Price Protection Shares to the
Purchaser is exempt from the registration and prospectus delivery requirements
of the Securities Act. Neither the Company, nor any of its Subsidiaries or
affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising, including but not limited
to, advertisement, articles notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising, in connection with the offer and sale of
the Purchased

11



--------------------------------------------------------------------------------



 



Shares, the Price Protection Share Right, the Conversion Shares and if
applicable, the Price Protection Shares.
          (o) No Integrated Offering. None of the Company, its Subsidiaries, any
of their affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of any of
the Securities under the Securities Act or cause the offering of the Purchased
Shares, the Price Protection Share Right or if applicable, the issuance of the
Price Protection Shares to be integrated with prior or concurrent offerings by
the Company for purposes of the Securities Act or any applicable stockholder
approval provisions, including, without limitation, under the rules and
regulations of the NYSE. None of the Company, its Subsidiaries, their affiliates
and any Person acting on their behalf will take any action or steps referred to
in the preceding sentence that would require registration of any of the
Purchased Shares, the Price Protection Share Right or if applicable, the
issuance of the Price Protection Shares Price Protection Shares under the
Securities Act or cause the offering of the Purchased Shares, the Price
Protection Share Right or if applicable, the issuance of the Price Protection
Shares Price Protection Shares to be integrated with other offerings.
          (p) NYSE Listing Matters. The shares of Common Stock are registered
pursuant to Section 12(g) of the Exchange Act and are listed on the NYSE under
the ticker symbol “ID.” The Company has not received any notice that it is not
currently in compliance with the listing or maintenance requirements of the
NYSE. The issuance and sale of the Purchased Shares under this Agreement do not
contravene the rules and regulations of the NYSE. The Company has taken no
action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or de-listing the Common
Stock from the NYSE.
          (q) Investment Company. Neither the Company nor any of its
Subsidiaries is, or, immediately after receipt of payment for the Purchased
Shares and consummation of the contemplated transactions, will be an “investment
company” within the meaning of such term under the Investment Company Act of
1940 (as amended) and the rules and regulations of the SEC thereunder.
     4. REPRESENTATIONS, WARRANTIES AND CERTAIN AGREEMENTS OF THE PURCHASER. The
Purchaser hereby represents and warrants to the Company, as of the date hereof
and as of the Closing Date, and agrees as follows:
          (a) Organization, Good Standing and Qualification. The Purchaser has
all individual power and authority required to enter into this Agreement and the
other agreements, instruments and documents contemplated hereby and consummate
the transactions contemplated hereby and thereby
          (b) Authority. The execution, delivery and performance of all
obligations of the Purchaser under this Agreement have been duly authorized by
the Purchaser, and, assuming due authorization, execution and delivery hereof by
the Company, constitutes a legal, valid and binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms, except that such
enforceability (i) may be limited by bankruptcy, insolvency, fraudulent

12



--------------------------------------------------------------------------------



 



transfer, reorganization, moratorium and other similar Laws of general
application affecting or relating to the enforcement of creditors’ rights
generally and (ii) is subject to general principles of equity, whether
considered in a proceeding at Law or in equity.
          (c) No Conflicts. There is no provision of (i) any provision of any
federal, state, local or foreign law, rule, regulation, order or decree
applicable to the Purchaser or (ii) any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality applicable to
Purchaser, that could, in any case, prevent, enjoin, alter, challenge or delay
the consummation of the Transactions.
          (d) Purchase for Own Account. The Purchased Shares, the Price
Protection Share Right and if applicable, the Price Protection Shares, and the
Conversion Shares are being acquired for investment for the Purchaser’s own
account, not as a nominee or agent, in the ordinary course of business, and not
with a view to the distribution thereof. The Purchaser does not have any
agreement or understanding, whether or not legally binding, direct or indirect,
with any other Person, to sell or otherwise distribute the Purchased Shares and,
if applicable the Price Protection Shares or the Conversion Shares.
Notwithstanding the foregoing, the parties hereto acknowledge (i) that the
Purchaser does not agree to hold any of the Purchased Shares, Price Protection
Shares or the Conversion Shares for any minimum or other specific term and
(ii) the Purchaser’s right at all times to sell or otherwise dispose of all or
any part of such securities, in compliance with applicable federal and state
securities laws and as otherwise contemplated by this Agreement.
          (e) Investment Experience. The Purchaser understands that the purchase
of the Purchased Shares and the Price Protection Share Right involves
substantial risk. The Purchaser has experience as an investor in securities of
companies and acknowledges that the Purchaser is able to bear the economic risk
of its investment in the Purchased Shares, and if applicable, the Price
Protection Shares and the Conversion Shares, and has such knowledge and
experience in financial or business matters to be capable of evaluating the
merits and risks of this investment in the Purchased Shares and if applicable,
the Price Protection Shares and the Conversion Shares, and protecting the
Purchaser’s own interests in connection with this investment.
          (f) Status of Purchaser. The Purchaser is an “accredited investor” as
such term is defined in Rule 501 of the Securities Act. The Purchaser
acknowledges that the Purchased Shares, the Price Protection Share Right and if
applicable, the Price Protection Shares were not offered to the Purchaser by
means of any form of general or public solicitation or general advertising, or
publicly disseminated advertisements or sales literature, including (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media, or broadcast over television or radio, or
(ii) any seminar or meeting to which the Purchaser was invited by any of the
foregoing means of communications.
          (g) Reliance Upon Purchaser’s Representations. The Purchaser
understands that the issuance and sale of the Purchased Shares and if
applicable, the issuance of the Price Protection Share Right and the Conversion
Shares to it will not be registered under the Securities Act on the ground that
such issuance and sale will be exempt from registration under the Securities Act
pursuant to Rule 506 of Regulation D thereof, and that the Company’s and the

13



--------------------------------------------------------------------------------



 



Purchaser’s reliance on such exemption is based on the Purchaser’s
representations set forth herein and in the Suitability Questionnaire.
          (h) Receipt of Information. The Purchaser has had an opportunity to
ask questions and receive answers from the Company regarding the terms and
conditions of the issuance and sale of the Purchased Shares, Price Protection
Share Right and the business, properties, prospects and financial condition of
the Company and to obtain any additional information requested and has received
and considered all information the Purchaser deems relevant to make an informed
decision to purchase the Purchased Shares and the Price Protection Share Right.
Neither such inquiries nor any other investigation conducted by or on behalf of
the Purchaser or its representatives or counsel thereof shall modify, amend or
affect the Purchaser’s right to rely on the truth, accuracy and completeness of
such information and the Company’s representations and warranties contained in
this Agreement.
          (i) Restricted Securities. The Purchaser understands that the
Purchased Shares, the Price Protection Share Right, and if applicable, the Price
Protection Shares and the Conversion Shares have not been, and will not upon
issuance be, registered under the Securities Act and the Purchaser will not
sell, offer to sell, assign, pledge, hypothecate or otherwise transfer (each
such transaction, a “Transfer”) any of the Purchased Shares or if applicable,
the Price Protection Shares or Conversion Shares, except (i) in the United
States to a person who the Purchaser reasonably believes is a Qualified
Institutional Buyer (as defined in Rule 144A under the Securities Act) in a
transaction meeting the requirements of Rule 144A (respecting Purchased Shares),
(ii) outside of the United States in an offshore transaction in accordance with
Section 904 under the Securities Act, (iii) pursuant to an effective
registration statement under the Securities Act, (iv) if the Purchaser provides
the Company with an opinion of counsel, in a form reasonably acceptable to the
Company, to the effect that a Transfer of the Purchased Shares or if applicable,
the Price Protection Shares or the Conversion Shares, may be made without
registration under the Securities Act pursuant to Section 4 of the Securities
Act and not involving any public offering and the transferee agrees to be bound
by the terms and conditions of this Agreement or (v) if the Purchaser provides
the Company with reasonable assurances (in the form of seller and broker
representation letters) that the Purchased Shares, Conversion Shares or the
Price Protection Shares, as the case may be, can be sold pursuant to Rule 144
promulgated under the Securities Act, as such rule may be amended from time to
time (“Rule 144”) following the applicable holding period set forth therein. The
Purchaser understands and agrees that Transfer of the Price Protection Share
Right is subject to Section 5(b) hereof.
          (j) Legends. The Purchaser agrees that the certificates representing
the Purchased Shares and, if issued, the Price Protection Shares, and the
Conversion Shares, shall bear a legend in substantially the following form (in
addition to any legend required by applicable state securities or “blue sky”
laws):
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE, AND MAY
NOT BE SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT RELATING THERETO UNDER SUCH ACT OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS.

14



--------------------------------------------------------------------------------



 



THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) IN
THE UNITED STATES TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (II) OUTSIDE OF THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 904 UNDER THE
SECURITIES ACT, (III) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE) OR (IV) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH OF
CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER
IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS SECURITY FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE.
     The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Purchased Shares,
Conversion Shares or Price Protection Shares, if, unless otherwise required by
state securities laws, (i) such Purchased Shares, Conversion Shares or Price
Protection Shares are registered for resale under the Securities Act, the
related registration statement remains available for resales, and the holder
provides a representation letter, in a form reasonably acceptable to the
Company, stating that the Purchased Shares, Conversion Shares or Price
Protection Shares, as the case may be, shall be sold in compliance with the
prospectus delivery requirements of the Securities Act, (ii) in connection with
a Transfer, such holder provides the Company with an opinion of counsel, in a
form reasonably acceptable to the Company, to the effect that such Transfer of
the Purchased Shares, Conversion Shares or Price Protection Shares, as the case
may be, may be made without registration under the applicable requirements of
the Securities Act, or (iii) such holder provides the Company with reasonable
assurance that the Purchased Shares, Conversion Shares or the Price Protection
Shares, as the case may be, can be Transferred without restriction pursuant to
Rule 144. It is understood and agreed by the Purchaser that if the restrictive
legend is removed from any Purchased Shares, the Purchaser will forfeit its
Price Protection Share Right to the extent provided by Section 5(b) hereof.
     In addition, the Purchaser agrees that the Company may place stop transfer
orders with its transfer agent with respect to such certificates in order to
implement the restrictions on Transfer set forth in this Agreement. The Company
will promptly take all necessary actions to promptly remove the appropriate
portion of the legend and the stop transfer orders promptly upon delivery to the
Company of such satisfactory evidence as reasonably may be required by the
Company that such legend or stop orders are not required to ensure compliance
with the Securities Act.
          (k) Questionnaires. The Purchaser has completed or caused to be
completed the Stock Certificate Questionnaire and the Suitability Questionnaire,
and the answers to such questionnaires are true and correct as of the date
thereof and as of the Closing Date.

15



--------------------------------------------------------------------------------



 



          (l) Restrictions on Short Sales. The Purchaser represents, warrants
and covenants that neither the Purchaser nor any Affiliate of the Purchaser
which (x) has knowledge of the transactions contemplated hereby, (y) has or
shares discretion relating to the Purchaser’s investments or trading or
information concerning the Purchaser’s investments, including in respect of the
Purchased Shares, Conversion Shares and Price Protection Share Right, or (z) is
subject to the Purchaser’s review or input concerning such Affiliate’s
investments or trading, has engaged or will engage, directly or indirectly,
during the period beginning on the date on which the Company first contacted the
Purchaser regarding the Transactions and ending on the public announcement of
the Transactions, in (i) any “short sales” (as such term is defined in Rule 200
promulgated under the Exchange Act) of the Purchased Shares, Conversion Shares
and/or the Price Protection Share Right or Price Protection Shares, including,
without limitation, the maintaining of any short position with respect to,
establishing or maintaining a “put equivalent position” (within the meaning of
Rule 16a-1(h) under the Exchange Act) with respect to, entering into any swap,
derivative transaction or other arrangement (whether any such transaction is to
be settled by delivery of Common Stock, other securities, cash or other
consideration) that Transfers to another, in whole or in part, any economic
consequences or ownership, or otherwise dispose of, any of the Purchased Shares,
Price Protection Share Right, Price Protection Shares or Conversion Shares by
the Purchaser or (ii) any hedging transaction which establishes a net short
position with respect to the Purchased Shares, Price Protection Share Right,
Price Protection Shares or Conversion Shares (clauses (i) and (ii) together, a
“Short Sale”); except for (A) Short Sales by the Purchaser or an Affiliate of
the Purchaser which was, prior to the date on which the Purchaser was first
contacted regarding the Transactions, a market maker for the Common Stock,
provided that such Short Sales are in the ordinary course of business of the
Purchaser or Affiliate of the Purchaser and are in compliance with the
Securities Act, the rules and regulations of the Securities Act and such other
securities laws as may be applicable, (B) Short Sales by the Purchaser or an
Affiliate of the Purchaser which by virtue of the procedures of the Purchaser
are made without knowledge of the Transactions or (C) Short Sales by the
Purchaser or an Affiliate of the Purchaser to the extent that the Purchaser or
Affiliate of the Purchaser is acting in the capacity of a broker-dealer
executing unsolicited third-party transactions.
          (m) Independence. The Purchaser has relied on the representations of
the Company herein, the Company SEC Documents, information provided by the
Company, and its own independent investigation of the financial condition and
affairs of the Company and its Subsidiaries. The Purchaser (or Affiliate or
representative of the Purchaser) is not acting as a financial advisor or
fiduciary to any Investor, and shall not have any duty or responsibility to any
Investor, either initially or on a continuing basis. Without limiting the
foregoing, the Purchaser (or Affiliate or representative of the Purchaser) shall
not have any duty or responsibility to any Investor to make any investigation on
behalf of any Investor or to provide any Investor with any information with
respect to the Company and its Subsidiaries, whether coming into its possession
before the purchase of the Purchased Shares, or at any time thereafter, and the
Purchaser (or Affiliate or representative of the Purchaser) shall not have any
responsibility with respect to the accuracy or completeness of any information
provided to the Investors.
          (n) Beneficial Ownership of Company Securities. The Purchaser has
disclosed to the Company in writing all shares of Common Stock or other equity
securities of the Company beneficially owned by him as of the date hereof.

16



--------------------------------------------------------------------------------



 



     5. COVENANTS.
          (a) Reasonable Best Efforts. Each party shall use its reasonable best
efforts timely to satisfy each of the Closing Conditions to be satisfied by it
as provided in Sections 7, 8 and 9 of this Agreement.
          (b) Price Protection Share Right. If Purchaser elects the Per Share
Price provided pursuant to Section 1(b)(i) hereof, Purchaser and its transferees
who are Eligible Persons (as defined below) shall have the right to receive
Price Protection Shares, subject to the terms and conditions of this
Section 5(b). For the avoidance of doubt, if Purchaser elects the Per Share
Price provided pursuant to Section 1(b)(ii) hereof, Purchaser shall have no
right to receive Price Protection Shares. If the Price Protection Share Right is
applicable:
          (i) Subject to the occurrence of the Closing, if the Average Trading
Price (as defined below) is less than the Per Share Price, each Eligible Person
will have the right to receive, and the Company shall issue to each Eligible
Person on the third Business Day after the first anniversary of the date hereof
(the “Price Protection Share Issuance Date”), for no consideration, a number of
Price Protection Shares equal to a fraction , the numerator of which is the
product of (a) the Conversion Price and (b) the Additional Conversion Shares;
and the denominator of which is the Liquidation Preference.
          “Additional Conversion Shares” means the number of shares equal to a
fraction, (a) the numerator of which is (I) the product of (w) the number of
Purchased Shares held by such Eligible Person as of the first anniversary of the
date hereof (the “Eligible Shares”), it being understood that the number of
Purchased Shares shall be calculated treating the Purchased Preferred Shares on
an as-converted basis for the purposes of this Section 5(b), and (x) the Per
Share Price, minus (II) the product of (y) such number of Eligible Shares and
(z) the Average Trading Price; and (b) the denominator of which is the Average
Trading Price;
provided, that if the Average Trading Price is less than $12.13, the Average
Trading Price shall be deemed to be $12.13 for the purposes of this clause (i).
          (ii) “Average Trading Price” shall mean the volume weighted average
(rounded to the nearest 1/10,000, or if there shall not be a nearest 1/10,000,
to the next highest 1/10,000) of the daily volume weighted average price of a
share of Common Stock on the NYSE as reported by Bloomberg Financial Markets for
each of the 30 consecutive trading days ending on the last trading day prior to
the first anniversary of the date hereof.
          (iii) “Eligible Person” means the Purchaser or a Person to whom the
Purchaser (or another Eligible Person) Transfers any Purchased Shares in a
private placement transaction that does not involve a sale to the public
pursuant to a registration statement, pursuant to Rule 144 or otherwise,
provided that such Person agrees in writing to be bound by the terms and
provisions of this Agreement and provided further that such Transfer is
otherwise in compliance with the terms and provisions of this Agreement and
permitted by federal and state securities laws.

17



--------------------------------------------------------------------------------



 



          (iv) Each Eligible Person will only be entitled to receive Price
Protection Shares, if any, to the extent such Eligible Person holds Eligible
Shares. In order to establish its right to receive Price Protection Shares, each
Eligible Person must provide to the Company within five (5) Business Days of the
Price Protection Share Issuance Date a certificate in form reasonably acceptable
to the Company, setting forth the number of Eligible Shares held by such
Eligible Person as of the first anniversary of the Closing Date. Notwithstanding
the delivery of such certificate, no Purchased Shares shall qualify as Eligible
Shares if any Eligible Person has requested the removal of the restrictive
legend to be placed on such Purchased Shares pursuant to Section 5(j).
          (v) No certificates or scrip representing fractional shares of
Series A Preferred Stock shall be issued to any Eligible Person entitled to
receive Price Protection Shares. In lieu of such fractional share interests, the
Company shall pay to each Eligible Person an amount in cash equal to the product
obtained by multiplying (i) the fractional share interest to which such holder
(after taking into account all Price Protection Shares to be received by such
holder) would otherwise be entitled by (ii) the Average Trading Price.
          (vi) From the Closing Date through the Price Protection Share Issuance
Date, the Company will at all times keep a sufficient number of shares of
Series A Preferred Stock reserved for issuance pursuant to the Price Protection
Share Right provided for in this Agreement.
          (vii) The number of Price Protection Shares to be issued pursuant to
this Agreement shall be adjusted to the extent appropriate to reflect the effect
of any stock split, division or subdivision of shares, stock dividend, reverse
stock split, consolidation of shares, reclassification, recapitalization or
other similar transaction with respect to shares of Common Stock occurring or
having a record date on or after the date of this Agreement and prior to the
Price Protection Share Issuance Date.
          (c) Form D Filing. The Company hereby agrees that it shall file in a
timely manner a Form D relating to the sale of the Purchased Shares under this
Agreement, pursuant to Regulation D.
          (d) Reporting Status. Until the date on which the Purchaser shall have
sold all of the Purchased Shares, the Conversion Shares and, if applicable, the
Price Protection Shares (the “Reporting Period”), the Company shall use its
reasonable best efforts to timely file all reports required to be filed with the
SEC pursuant to the Exchange Act, and the Company shall not terminate its status
as an issuer required to file reports under the Exchange Act (except to the
extent that the Company has complied with its obligations under the Certificate
of Designations in connection with (i) a reorganization of the Company or a
merger or consolidation of the Company with or into another entity or (ii) an
event that is a “liquidation” pursuant to the Certificate of Designations) even
if the Exchange Act or the rules and regulations thereunder would no longer
require or otherwise permit such termination.
          (e) Financial Information. For so long as any Purchased Shares,
Conversion Shares or Price Protection Shares remain outstanding and are
“restricted securities” within the

18



--------------------------------------------------------------------------------



 



meaning of Rule 144(a)(3) under the Securities Act, the Company will, during any
period in which it is not subject to Section 13 or 15(d) under the Exchange Act,
make available to the Purchaser and any holder of Purchased Shares, Conversion
Shares or the Price Protection Shares in connection with any sale thereof, in
each case upon request, the information specified in, and meeting the
requirements of, Rule 144A(d)(4) under the Securities Act (or any successor
thereto).
          (f) NYSE Listing. The Company agrees to use its reasonable best
efforts to cause the Purchased Common Shares and if issued, the Conversion
Shares to be authorized for listing on the NYSE, subject to official notice of
issuance. The Company will take all action reasonably necessary to continue the
listing and trading of its Common Stock on the NYSE and will comply in all
material respects with the Company’s reporting, filing and other obligations
under the bylaws or rules of the NYSE.
          (g) Confidentiality. The Purchaser agrees to use any information it
receives in the course of and in connection with this transaction for the sole
purpose of evaluating a possible investment in the Purchased Shares and Price
Protection Share Right and the Purchaser hereby acknowledges that it is
prohibited from reproducing or distributing any such information, this
Agreement, or any other offering materials provided by the Company in connection
with the Purchaser’s consideration of its investment in the Company, in whole or
in part, or divulging or discussing any of their contents except to its advisors
and representatives for the purpose of evaluating such investment. The foregoing
agreements shall not apply to any information that (i) is or becomes publicly
available through no fault of the Purchaser, (ii) was already known to the
Purchaser prior to its disclosure by the Company to the Purchaser, (iii) is or
becomes available to the Purchaser on a non-confidential basis from a source
other than the Company (so long as the Purchaser is not aware such disclosure is
in breach of a confidentiality obligation to the Company), (iv) is independently
developed by the Purchaser’s personnel without access to or use of the
confidential information received from the Company or (v) is legally required to
be disclosed by the Purchaser under operation of law or judicial or other
governmental order; provided, however, that if the Purchaser is requested or
ordered to disclose any such information pursuant to any judicial or other
governmental order or any other applicable legal procedure, it shall provide the
Company with reasonably prompt notice of any such request or order to enable the
Company to seek an appropriate protective order and shall provide the Company
with reasonable assistance in obtaining such protective order at the Company’s
sole expense; provided further, however, that notwithstanding anything contrary
in this Section 5(g), the Purchaser may be in the business of making investments
in and otherwise engaging in businesses which may or may not be in competition
with the Company and that this Agreement in no way limits or restricts the
ability of the Purchaser to make such investments or engage in such businesses,
as long as such activities do not involve the use of any confidential
information in an unauthorized manner.
          (h) Merger Agreement. The Company agrees that it shall not enter into
any material amendment to the Merger Agreement, or waive any condition to the
Offer or the Merger contained therein (each as defined in the Merger Agreement),
in each case which amendment or waiver would reasonably be expected to
materially and adversely affect the value of the Transactions to Purchaser.

19



--------------------------------------------------------------------------------



 



          (i) Conversion of Series A Preferred Stock. The Company agrees that it
shall take all action necessary, including in accordance with the DGCL, the
Amended and Restated Certificate of Incorporation and bylaws of the Company and
the NYSE, and the Board of Directors of the Company shall propose and recommend
that stockholders approve, at the Company’s next annual meeting of stockholders,
the authorization and issuance of all the Conversion Shares to the Purchaser. If
the stockholders do not approve such authorization and issuance of all the
Conversion Shares, the Company shall re-submit such proposal to the following
annual meeting of stockholders, as provided in the preceding sentence, for the
next three consecutive years, if such approval is not earlier obtained. If the
stockholders approve such issuance of the Conversion Shares, the Purchaser shall
promptly take all necessary action to , and the Company shall, convert all
shares of Series A Preferred Stock then owned by the Purchaser pursuant to
Section 7(a)(i) of the Certificate of Designations. The Company’s obligations
set forth in this Section 5(i) are undertaken for the benefit of the Investors
and shall terminate when Purchaser no longer holds any shares of Series A
Preferred Stock. The purchaser on one hand, and the company, for the benefit of
the investors, on the other hand, agree that neither the company nor the
purchaser shall amend, modify or waive any provision of this Section 5(i).
          (j) Mandatory Conversion. The Company agrees that it will file a
Certificate of Designation, Preferences and Rights of the 8% Series B Senior
Preferred Stock of L-1 Identity Solutions, Inc. with the office of the Secretary
of State of the State of Delaware, in accordance with the DGCL, prior to the
date of mandatory conversion of the Series A Preferred Stock pursuant to
Section 8 of the Certificate of Designations, if the Series A Preferred Stock
remains outstanding on such date.
     6. ADVISORY FEE. Each of the parties to this Agreement hereby represents
that no other broker or finder is entitled to compensation in connection with
the sale of the Purchased Shares to the Purchaser by reason of any action by or
agreement of such party. The Company shall indemnify and hold harmless the
Purchaser from and against all fees, commissions or other payments owing by the
Company to any Person acting on behalf of the Company hereunder. The Purchaser
shall indemnify and hold harmless the Company from and against all fees,
commissions or other payments owing by the Purchaser to any Person acting on
behalf of the Purchaser hereunder.
     7. CONDITIONS TO EACH PARTY’S OBLIGATION TO EFFECT THE TRANSACTIONS. The
respective obligations of the Company, on the one hand, and the Purchaser on the
other hand, to effect the Transactions shall be subject to the satisfaction (or
waiver, if permissible under applicable Law) on or prior to the Closing Date of
the following conditions:
          (a) No Injunctions or Restraints. No Law, injunction, judgment or
ruling enacted, promulgated, issued, entered, amended or enforced by any
Governmental Authority shall be in effect enjoining, restraining, preventing or
prohibiting consummation of the Transactions or making the consummation of the
Transactions illegal;

20



--------------------------------------------------------------------------------



 



          (b) Satisfaction of Merger Agreement Conditions. All conditions
precedent to the initial payment of consideration in the Offer as set forth in
the Merger Agreement shall have been satisfied or waived (to the extent
permitted by Law) and a duly authorized officer of the Company shall have
certified that the Company is prepared to and shall consummate such payment
concurrently with the Closing under this Agreement; and
          (c) Securities Exemptions. The offer and sale of the Purchased Shares,
the Price Protection Share Right, the Conversion Shares and the Price Protection
Shares to the Purchaser pursuant to this Agreement shall be exempt from the
registration requirements of the Securities Act and the registration and/or
qualification requirements of all applicable state securities laws.
          (d) Antitrust. Any waiting period (and any extension thereof)
applicable to the Transactions under the HSR Act, if any, shall have been
terminated or shall have expired
     8. CONDITIONS TO THE PURCHASER’S OBLIGATIONS TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREIN. The obligation of the Purchaser to purchase and pay for the
Purchased Shares which the Purchaser has agreed to purchase at the Closing are
subject to the fulfillment, on or before the Closing, of each of the following
conditions, any of which may be waived in writing in whole or in part by the
Purchaser:
          (a) Representations and Warranties True. The representations and
warranties of the Company set forth in Article III hereof, disregarding all
qualifications and exceptions contained therein relating to materiality or
Company Material Adverse Effect, shall be true and correct as of the Closing
Date as if made on and as of the Closing Date (or, if given as of a specific
date, at and as of such date), except where the failure to be so true and
correct has not had, and would not reasonably be expected to have, individually
or in the aggregate, a Company Material Adverse Effect.
          (b) Performance. The Company shall have performed in all material
respects all obligations required to be performed by it under this Agreement at
or prior to the Closing Date, and the Purchaser shall have received a
certificate signed on behalf of the Company by an executive officer of the
Company to such effect.
          (c) Compliance Certificate. The Company will have delivered to the
Purchaser a certificate signed on its behalf by a duly authorized officer
certifying that the conditions specified in Sections 8(a) and 8(b) hereof have
been fulfilled.
          (d) No Suspension of Trading or Listing of Common Stock. The Common
Stock (i) shall be designated for quotation or listed on the NYSE and (ii) shall
not have been suspended from trading on the NYSE (except for suspensions of
trading of not more than one trading day solely to permit dissemination of
material information regarding the Company).
          (e) Reservation of Common Stock The Company shall have reserved out of
its authorized and unissued Common Stock that number of shares of Common Stock
equal to the

21



--------------------------------------------------------------------------------



 



maximum number of Conversion Shares issuable upon conversion of the Purchased
Preferred Shares pursuant to their terms.
          (f) Registration Statement. The Company shall have filed under the
Securities Act, a “shelf” registration statement with respect to the Purchased
Shares, providing for the registration of, and the resale on a continuous or
delayed basis by the Purchaser of all of the Purchased Shares held by the
Purchaser on the Closing Date, pursuant to Rule 415 or any similar rule that may
be adopted by the SEC.
          (g) Certificate of Designations. The Certificate of Designations in
the form attached as Exhibit B shall have been filed on or prior to the Closing
Date with the Secretary of State of the State of Delaware and shall be in full
force and effect, enforceable against the Company in accordance with its terms
and shall not have been amended.
          (h) Reservation of Series A Preferred Stock. The Company shall have
reserved out of its authorized and unissued Series A Preferred Stock, that
number of shares of Series A Preferred Stock equal to the maximum number of
Price Protection Shares issuable pursuant to the Price Protection Share Right.
          (i) Opinion of Counsel. The Purchaser shall have received a favorable
opinion of counsel to the Company covering the matters set forth in Exhibit F
hereto and otherwise in form and substance satisfactory to Purchaser.
     9. CONDITIONS TO THE COMPANY’S OBLIGATIONS TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREIN. The obligations of the Company to consummate the
Transactions with respect to the Purchaser are subject to the fulfillment or
waiver, on or before the Closing, of each of the following conditions:
          (a) Representations and Warranties True. Each of the representations
and warranties of the Purchaser contained in Section 4 shall be true and correct
in all material respects on and as of the date hereof (provided, however, that
such qualification shall only apply to representations and warranties not
otherwise qualified by materiality) and on and as of the Closing Date with the
same effect as though such representations and warranties had been made as of
the Closing.
          (b) Performance. The Purchaser shall have performed and complied in
all material respects with all of his agreements, obligations and conditions
contained in this Agreement that are required to be performed or complied with
by him on or before the Closing and shall have obtained all approvals, consents
and qualifications necessary to complete the purchase and sale described herein.
          (c) Payment of Purchase Price. The Purchaser shall have delivered to
the Company by wire transfer of immediately available funds full payment of the
purchase price for the Purchased Shares set forth on Schedule I.
     10. TERMINATION

22



--------------------------------------------------------------------------------



 



          (a) Termination. This Agreement may be terminated and the Transactions
abandoned at any time prior to the Closing:
          (i) by mutual written consent of the Company and the Purchaser;
          (ii) by the Company or the Purchaser, if the Closing shall not have
been consummated on or before December 31, 2008 (the “Termination Date”),
provided, that the right to terminate this Agreement under this paragraph shall
not be available to any party whose failure to fulfill any obligation under this
Agreement has been the primary cause of the failure of the Closing to occur on
or prior to such date;
          (iii) by the Purchaser, if there has been a breach of any
representation, warranty or covenant made by the Company in this Agreement, such
that the conditions in Section 8 are not capable of being satisfied and which
have not been cured by the Company within twenty (20) calendar days after
receipt of written notice from the Purchaser of such breach, provided, however,
this Agreement may not be terminated pursuant to this Section 10(a)(iii) after
the receipt of the Closing Notice, unless the Company shall have received a
termination notice from each Investor, pursuant to Section 10(a)(iii) of the
applicable Investor Agreement;
          (iv) by the Company, if there has been a breach of any representation,
warranty or covenant made by the Purchaser in this Agreement, such that the
conditions in Section 9 are not capable of being satisfied and which have not
been cured by the Purchaser within twenty (20) calendar days after receipt of
written notice from the Company requesting such breach to be cured;
          (v) by the Company, if the Closing Conditions in Sections 7 and 8 have
been satisfied, and Purchaser has failed to make payment as and when required
pursuant to Section 2(a) hereof;
          (vi) by the Purchaser or by the Company, if any Governmental Authority
shall have issued an order, decree or ruling or taken any other action
restraining, enjoining or otherwise prohibiting the consummation of the
Transactions or the transactions contemplated by the Merger Agreement and such
order, decree, ruling or other action shall have become final and nonappealable;
or
          (vii) by the Company or by the Purchaser, if the Merger Agreement
shall have been terminated in accordance with its terms.
          (b) Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 10(a), written notice thereof shall be given to
the other party or parties, specifying the provision hereof pursuant which such
termination is made, and all rights and obligations of (a) the Purchaser and
(b) the Company, solely with respect to the Purchaser shall terminate and no
party shall have any liability to the other party, except for obligations of
such parties in Sections 5(g), 5(h), 10(b) and Article 11 (including any
definitions in this Agreement that are used in such Sections), which shall
survive the termination of this Agreement. Notwithstanding anything to the
contrary contained herein, termination of this Agreement

23



--------------------------------------------------------------------------------



 



pursuant to Section 10(a) shall not release any party from any liability for any
material breach by such party of the terms and provisions of this Agreement
prior to such termination.
     11. MISCELLANEOUS.
          (a) Successors and Assigns. The terms and conditions of this Agreement
will inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. The Purchaser may assign its rights under this
Agreement solely to an Eligible Person or to any of its Affiliates, without the
consent of the Company or to any other Person, with the consent of the Company.
          (b) Governing Law; Jurisdiction; Waiver of Jury Trial.
          (i) This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware, applicable to contracts executed in and
to be performed entirely within that State.
          (ii) All actions and proceedings arising out of or relating to this
Agreement shall be heard and determined in the Chancery Court of the State of
Delaware or any federal court sitting in the State of Delaware, and the parties
hereto hereby irrevocably submit to the exclusive jurisdiction of such courts
(and, in the case of appeals, appropriate appellate courts therefrom) in any
such action or proceeding and irrevocably waive the defense of an inconvenient
forum to the maintenance of any such action or proceeding. The consents to
jurisdiction set forth in this paragraph shall not constitute general consents
to service of process in the State of Delaware and shall have no effect for any
purpose except as provided in this paragraph and shall not be deemed to confer
rights on any Person other than the parties hereto. The parties hereto agree
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by applicable Law.
          (iii) EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.
          (c) Specific Enforcement. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in the Chancery Court of the State of
Delaware or any federal court sitting in the State of Delaware, without bond or
other security being required, this being in addition to any other remedy to
which they are entitled at Law or in equity.
          (d) Survival. Notwithstanding any investigation made by any party to
this Agreement, all covenants, agreements, representations and warranties of the
Company and the

24



--------------------------------------------------------------------------------



 



Purchaser contained in this Agreement and the other Transaction Documents shall
survive the execution and delivery of this Agreement and the other Transaction
Documents and the Closing through the period terminating on the Price Protection
Share Issuance Date; provided, however, that the representations and warranties
of the Company contained in Sections 3(a), 3(b), 3(c), 3(d), 3(e), 3(g), 3(k),
3(n), 3(o), 3(p) and 3(q) shall survive until the expiration of the applicable
statute of limitations.
          (e) Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
          (f) Headings. The headings and captions used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement. All references in this Agreement to sections,
paragraphs, exhibits and schedules will, unless otherwise provided, refer to
sections and paragraphs hereof and exhibits and schedules attached hereto, all
of which exhibits and schedules are incorporated herein by reference.
          (g) Notices. All notices, requests and other communications to any
party hereunder shall be in writing and shall be deemed given if delivered
personally, facsimiled (which is confirmed), sent by email (with a return
receipt) or sent by overnight courier (providing proof of delivery) to the
parties at the following addresses:
If to the Company,
177 Broad Street
Stamford, CT 06901
Attention: Mark Molina
Facsimile: (203) 504-1104
Email: mmolina@L1ID.com
     with copies (which shall not constitute notice) to:
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention: Marita A. Makinen
Facsimile: (212) 310-8007
Email: Marita.Makinen@weil.com
and
Weil, Gotshal & Manges LLP
201 Redwood Shores Parkway
Redwood Shores, CA 94065
Attention: Kyle Krpata
Facsimile: (802) 650-3100
Email: Kyle.Krpata@weil.com
     If the Purchaser,

25



--------------------------------------------------------------------------------



 



Robert V. La Penta
L-1 Identity Solutions, Inc.
177 Broad Street, 12th Floor
Stamford, CT 06901
Facsimile: (203) 504-1150
Email: roblapenta@L1ID.com
or such other addresses or facsimile number as such party may hereafter specify
by like notice to the other parties hereto. All such notices, requests and other
communications shall be deemed received on the date of receipt by the recipient
thereof if received prior to 5:00 p.m. in the place of receipt and such day is a
Business Day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed not to have been received until the next
succeeding Business Day in the place of receipt.
          (h) Amendments and Waivers. This Agreement may be amended and the
observance of any term of this Agreement may be waived only with the written
consent of the Company and the Purchaser, subject to the limitations contained
in Section 5(i). Any amendment effected in accordance with this Section 11(h)
will be binding upon the Purchaser, the Company and their respective successors
and assigns. No provision hereof may be waived other than by an instrument in
writing signed by the party against whom enforcement is sought. No such
amendment shall be effective to the extent that it applies to less than all of
the holders of the applicable securities then outstanding.
          (i) Exchange Act Reporting and Publicity. The Company will describe
the terms of the transactions contemplated by this Agreement in a press release
and in a Current Report on Form 8-K and will attach this Agreement as an exhibit
to its Offer to Purchase on Schedule TO, to be filed with the SEC, as
contemplated by the Merger Agreement. Except for the foregoing, neither the
Company nor any Purchaser shall issue any press releases or any other public
statements with respect to the Transactions; provided, however, that the Company
shall be entitled, without the prior approval of any Purchaser, to make any
other additional public disclosure with respect to such transactions as is
required by applicable law, regulations, and NYSE rules.
          (j) Waivers. No waiver by any party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provisions, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.
          (k) Replacement of Shares. If any certificate or instrument evidencing
any Purchased Shares, Conversion Shares and if applicable, the Price Protection
Shares, is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefore, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also

26



--------------------------------------------------------------------------------



 



pay any reasonable third-party costs associated with the issuance of such
replacement Purchased Shares, Conversion Shares and if applicable, the Price
Protection Shares,.
          (l) Indemnification.
          (i) Subject to Section 11(n)(iii), the Company shall indemnify,
defend, save and hold harmless to the fullest extent permitted by law the
Purchaser and the Purchaser’s Affiliates and each of their respective
stockholders, partners, members, managers, investors, officers, directors,
employees, advisors, agents or other representatives and any Affiliate of the
foregoing, and each of their respective successors and permitted assigns and
each Person who controls any of the foregoing, within the meaning of the
Securities Act (each an “Indemnified Person”) from and against, and shall
promptly reimburse each Indemnified Person for, any cost, damage, disbursement,
fee, expense, liability (joint or several), loss, deficiency, penalty, judgment,
claim, lawsuit, action, expense, assessment, fine or settlement of any kind or
nature, including reasonable legal, accounting and other professional fees and
expenses, that are actually imposed on or otherwise actually incurred, suffered
or sustained by such Indemnified Person, including those incurred upon any
appeal, joint or several (individually, a “Loss” and, collectively, “Losses”) as
a result of, or arising out of, relating to or in connection with (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnified
Person by a third party (including for these purposes a derivative action
brought on behalf of the Company) and arising out of or resulting from (i) the
execution, delivery, performance or enforcement of the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby, or
(ii) any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Purchased Shares.
          (ii) Promptly after receipt by an Indemnified Person of written notice
of the commencement of any action, such Indemnified Person shall, if a claim in
respect thereof is to be made against the Company pursuant to the
indemnification provisions of this Section 11(n), notify the Company in writing
of the commencement of such action; but the omission to so notify the Company
shall not relieve it from any liability which it may have to any Indemnified
Person otherwise than under the indemnification provisions of this Section 11(n)
to the extent the Company is not prejudiced by such omission. In case any such
action shall be brought against any Indemnified Person and it shall notify the
Company of the commencement thereof, the Company shall be entitled to
participate therein and, to the extent that it shall wish, to assume the defense
thereof, with counsel reasonably satisfactory to such Indemnified Person, and,
after notice from the Company to such Indemnified Person of its election so to
assume the defense thereof, at its sole cost, risk and expense, the Company
shall not be liable to such Indemnified Person for any legal expenses of other
counsel or any other expenses, in each case subsequently incurred by such
Indemnified Person, in connection with the defense thereof, provided, however,
that such Indemnified Person shall have the

27



--------------------------------------------------------------------------------



 



right to retain its own counsel with the fees and expenses of not more than one
counsel for such Indemnified Person to be paid by the Company, if, in the
reasonable opinion of counsel for such Indemnified Person the representation by
the Indemnified Person and the Company by the same counsel would be
inappropriate due to actual differing interests between such Indemnified Person
and the Company. such Indemnified Party shall have the right to employ its own
counsel in any such case, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Party unless the employment of such counsel
shall have been authorized in writing by the Company in connection with the
defense of such proceeding or the Company shall not have employed counsel to
have charge of the defense that is reasonably satisfactory to the Indemnified
Party of such proceeding within 60 days of the receipt of notice thereof or such
Indemnified Party shall have reasonably concluded that there may be defenses
available to it that are in conflict with those available to the Company (in
which case the Company shall not have the right to direct that portion of the
defense of such proceeding on behalf of such Indemnified Party, but the Company
may employ counsel and participate in the defense thereof but the fees and
expenses of such counsel shall be at the expense of the Company), in any of
which events such reasonable fees and expenses shall be borne by the Company and
paid as incurred (it being understood, however, that the Company shall not be
liable for the expenses of more than one separate counsel in any one proceeding
or series of related proceedings together with reasonably necessary local
counsel representing all Indemnified Parties who are parties to such
proceeding). The Company shall not be liable for any settlement or compromise of
any such proceeding effected without its consent, but if settled or compromised
with the written consent of the Company, the Company agrees to indemnify and
hold harmless the Indemnified Party from and against any Losses by reason of
such settlement. The Company shall not, without the prior written consent of the
Indemnified Party, consent to a settlement of, or the entry of any judgment
arising from, any pending or threatened action or claim in respect of which such
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such action or claim and does not include an
admission of fault, culpability or failure to act, by or on behalf of such
Indemnified Party.
          (iii) Notwithstanding anything to the contrary elsewhere in this
Agreement, the Company’s indemnification obligations pursuant to this
Section 11(n), other than for a breach of a covenant or a representation or
warranty contained in Sections 3(a), 3(b), 3(c), 3(d), 3(e), 3(g), 3(k), 3(n)
and 3(o), shall not apply to any claim for Losses unless and until such claim
for Losses exceeds $ 300,000 (the “Basket Amount”), in which event the Company’s
indemnification obligations pursuant to this Section 11(n) shall only apply to
the amount of such Losses in excess of the Basket Amount, the Company’s
indemnification obligations to Purchaser and its related Indemnified Persons
pursuant to this Section 11(n) shall not require the Company to pay for any
Losses incurred by such Indemnified Persons in excess of the aggregate
consideration received by the Company from the Purchaser hereunder and the
Company shall not, in any event, be liable to any Indemnified Person for any
consequential, special or punitive damages of such Indemnified Person pursuant
to this Section 11(n).

28



--------------------------------------------------------------------------------



 



          (iv) The provisions of this Section 11(n) shall constitute the sole
and exclusive remedy following the Closing of the Purchaser for Losses arising
out of, incurred in connection with or resulting from this Agreement and the
Transactions, whether in contract, tort or otherwise, provided that this
exclusive remedy for Losses does not preclude any party from bringing an action
for fraud.
          (m) Severability. If any provision of this Agreement is held to be
unenforceable under applicable law, such provision will be excluded from this
Agreement and the balance of the Agreement will be interpreted as if such
provision were so excluded and will be enforceable in accordance with its terms.
          (n) Entire Agreement. This Agreement and the other Transaction
Documents, together with all exhibits and schedules hereto and thereto
constitute the entire agreement and understanding of the parties hereto with
respect to the subject matter hereof and supersede any and all prior
negotiations, correspondence, agreements, understandings, duties or obligations
between the parties with respect to the subject matter hereof. The Company has
not, directly or indirectly, made any agreements or entered into any
arrangements or understandings with any Person which does not include the
Purchaser with respect to or relating to the subject matter hereof or the
Transactions contemplated hereby except as set forth in the Transaction
Documents, provided, however, it is understood and agreed that the Company
shall, concurrently with the execution of this Agreement with the Purchaser,
execute other Investor Agreements in order to finance the transactions
contemplated by the Merger Agreement.
          (o) Further Assurances. From and after the date of this Agreement,
upon the request of the Company or the Purchaser, the Company and the Purchaser
will execute and deliver such instruments, documents or other writings, and take
such other actions, as may be reasonably necessary or desirable to confirm and
carry out and to effectuate fully the intent and purposes of this Agreement.
          (p) Meaning of “Include” and “Including”. Whenever in this Agreement
the word “include” or “including” is used, it shall be deemed to mean “include,
without limitation” or “including, without limitation,” as the case may be, and
the language following “include” or “including” shall not be deemed to set forth
an exhaustive list.
[Remainder of page intentionally left blank.]
* * *

29



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year first above written.

            L-1 IDENTITY SOLUTIONS, INC.
      By:   /s/  Robert V. LaPenta       Name:   Robert V. LaPenta      
Title:   Chairman, President & CEO    

[PURCHASER SIGNATURE PAGE TO FOLLOW]

30



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SECURITIES PURCHASE AGREEMENT
DATED AS OF JUNE 30, 2008
BY AND AMONG
L-1 IDENTITY SOLUTIONS, INC.
AND THE PURCHASER NAMED THEREIN
          The undersigned hereby executes and delivers to L-1 Identity
Solutions, Inc. the Securities Purchase Agreement (the “Agreement”) to which
this signature page is attached effective as of the date of the Agreement, which
Agreement and signature page, together with all counterparts of such Agreement
shall constitute one and the same document in accordance with the terms of such
Agreement.

     
Number of Purchased Shares:  
   
 
   

Purchase Price:  $ At least $25 million and upto $35 million
Purchaser: ROBERT V. LAPENTA  

       
Signature:  
  /s/ Robert V. LaPenta  
 
     

Name:  ROBERT V. LAPENTA
Title: N/A 
Address: 7 Heron Lake Lane, Westport, CT 06680 
Telephone: (203) 226 - 8905  
Facsimile:  (203) 227 - 6229
E-mail:  rlapenta@L1ID.com

     
Tax ID Number:  
   
 
   

 



--------------------------------------------------------------------------------



 



Schedule I
Information about the Purchaser

          Name, Address, Facsimile         Number   Number of Purchased Shares  
Purchase Price
Robert V. LaPenta
177 Broad Street, 12th floor
Stamford, CT 06901
(203) 504-1100
 
•   750,000 shares of Common Stock
  Total Investment: at least $25 million and at Mr. LaPenta’s sole election, up
to $35 million



 
•   A number of shares of Series A Convertible Preferred Stock equal to a
fraction, the numerator of which is the total investment amount minus the
purchase price for the Common Stock and the denominator of which is $1,000.
  •  Purchase price for Common Stock
    determined pursuant to Section 1(b)
•  Purchase price for Preferred Stock is
    $1,000 per share.

 



--------------------------------------------------------------------------------



 



EXHIBIT B

CERTIFICATE OF DESIGNATIONS, PREFERENCES
AND RIGHTS OF THE
SERIES A CONVERTIBLE PREFERRED STOCK
OF
L-1 IDENTITY SOLUTIONS, INC.
 
Pursuant to Section 151 of the
Delaware General Corporation Law

 
     L-1 Identity Solutions, Inc. (the “Company”), a corporation organized and
existing under the laws of the State of Delaware, hereby certifies that pursuant
to the provisions of Section 151 of the Delaware General Corporation Law, its
Board of Directors adopted the following resolutions, which resolutions remain
in full force and effect as of the date hereof:
     WHEREAS, the Board of Directors of the Company is authorized, within the
limitations and restrictions stated in Article Fourth of the Company’s Amended
and Restated Certificate of Incorporation, to fix by resolution the designation
of preferred stock and the powers, preferences and relative participating,
optional or other special rights and qualifications, limitations or restrictions
thereof; and
     WHEREAS, it is the desire of the Board of Directors of the Company,
pursuant to its authority as aforesaid, to authorize and fix the terms of the
preferred stock to be designated the Series A Convertible Preferred Stock of the
Company and the number of shares constituting such preferred stock;
     NOW, THEREFORE, BE IT RESOLVED, that the Company be, and hereby is,
authorized to issue a new series of its preferred stock, par value $0.001 per
share, on the following terms and with the following designations, power,
preferences and rights:
     1. CERTAIN DEFINITIONS. Unless the context otherwise requires, when used
herein the following terms shall have the meaning indicated.
     “Affiliate” shall mean with respect to any Person, any other Person
directly, or indirectly through one or more intermediaries, controlling,
controlled by or under common control with such Person. For purposes of this
definition, the term “control” (and correlative terms “controlling,” “controlled
by” and “under common control with”) means possession of the power, whether by
contract, equity ownership or otherwise, to direct the policies or management of
a Person.
     “Board” shall mean the Board of Directors of the Company.
     “Business Combination” shall mean (i) any reorganization, consolidation,
merger, share exchange or similar business combination transaction involving the
Company with any Person or (ii) the sale, assignment, conveyance, transfer,
lease or other disposition by the Company of all or substantially all of its
assets.

 



--------------------------------------------------------------------------------



 



     “Business Day” shall mean a day except a Saturday, a Sunday or other day on
banks in the City of New York are authorized or required by applicable law to be
closed.
     “Common Stock” shall mean shares of common stock, par value $0.001, of the
Company.
     “Common Stock Event” shall mean at any time after the date of the original
issuance of shares of Series A Preferred Stock, (i) the issue by the Company of
additional shares of Common Stock as a dividend or other distribution on
outstanding Common Stock, (ii) a subdivision of the outstanding shares of Common
Stock into a greater number of shares of Common Stock, or (iii) a combination of
the outstanding shares of Common Stock into a smaller number of shares of Common
Stock.
     “Conversion Date” has the meaning set forth in Section 7 hereof.
     “Conversion Price” has the meaning set forth in Section 7 hereof.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any successor statute, and the rules and regulations promulgated thereunder.
     “Fair Market Value” shall mean an amount equal to the per share closing
price of the Common Stock on the NYSE (or if the Common Stock is not then traded
on the NYSE, on a similar national securities exchange or national quotation
system) for the relevant determination date or, if the relevant determination
date is not a Trading Day, on the Trading Day immediately prior to the relevant
determination date (as reported on the website of the NYSE, or, if not reported
thereby, any other authoritative source).
     “Initial Conversion Price” shall be $13.19.
     “Initial Purchaser” shall be Robert V. LaPenta.
     “Liquidation Preference” has the meaning set forth in Section 5 hereof.
     “Mandatory Conversion Date” shall be June 30, 2028.
     “NYSE” shall mean the New York Stock Exchange.
     “Parity Securities” has the meaning set forth in Section 3 hereof.
     “Person” means an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).
     “Rights or Options” shall mean Convertible Securities, warrants, options or
other rights to purchase or acquire shares of Common Stock or Convertible
Securities.
     “Senior Securities” has the meaning set forth in Section 3 hereof.
     “Series A Preferred Stock” has the meaning set forth in Section 2 hereof.

 



--------------------------------------------------------------------------------



 



     “Series B Preferred Stock” shall mean the 8% Series B Senior Preferred
Stock, par value $0.001, of the Company, the terms of which are attached hereto
as Annex A.
     “Subsidiary” of a Person means (i) a corporation, a majority of whose stock
with voting power, under ordinary circumstances, to elect directors is at the
time of determination, directly or indirectly, owned by such Person or by one or
more Subsidiaries of such Person, or (ii) any other entity (other than a
corporation) in which such Person or one or more Subsidiaries of such Person,
directly or indirectly, at the date of determination thereof has at least a
majority ownership interest.
     “Trading Day” is a day on which the NYSE, or if the Company’s shares of
Common Stock cease to be quoted on the NYSE, the principal national securities
exchange on which the Company’s securities are listed, is open for trading, and
only includes those days that have a scheduled closing time of 4:00 p.m. (New
York City time) or the then standard closing time for regular trading on the
relevant exchange or trading system.
     2. NUMBER OF SHARES AND DESIGNATION. 25,000 shares of preferred stock of
the Company shall constitute a series of preferred stock, par value $0.001 per
share, of the Company designated as Series A Convertible Preferred Stock (the
“Series A Preferred Stock”). Each share of Series A Preferred Stock shall rank
equally in all respects and shall be subject to the following provisions of this
Certificate.
     3. RANK. The Series A Preferred Stock shall, with respect to payment of
dividends and rights (including as to the distribution of assets) upon
liquidation, dissolution or winding up of the affairs of the Company (i) except
to the extent otherwise provided herein rank on a parity with the Common Stock
(the “Parity Securities”), and (ii) rank junior to each other class or series of
equity securities of the Company, whether currently issued or issued in the
future without violation of this Certificate, that by its terms ranks senior to
the Series A Preferred Stock as to payment of dividends or rights upon
liquidation, dissolution or winding up of the affairs of the Company (all of
such equity securities are collectively referred to herein as the “Senior
Securities”). The respective definitions of Parity Securities and Senior
Securities shall also include any rights or options exercisable or exchangeable
for or convertible into any of the Parity Securities or Senior Securities, as
the case may be.
     4. DIVIDENDS.
     a) Holders of shares of Series A Preferred Stock shall be entitled to
participate equally and ratably with the holders of shares of Common Stock in
all dividends and distributions paid (whether in the form of cash, securities,
evidences of indebtedness, assets or otherwise, of the Company, any of its
Subsidiaries or any other Person (or rights, options or warrants to subscribe
for or acquire any of the foregoing)) on the shares of Common Stock as if
immediately prior to each record date for the payment of dividends to the
holders of shares of Common Stock, the shares of Series A Preferred Stock then
outstanding were converted into shares of Common Stock (in the manner described
in Section 7 below). Dividends or distributions payable pursuant to the
preceding sentence shall be payable on the same date that such dividends or
distributions are payable to holders of shares of Common Stock. Each such
dividend or distribution shall be payable to the holders of record of shares of
Series A Preferred

 



--------------------------------------------------------------------------------



 



Stock as they appear on the stock records of the Company at the close of
business on the applicable record date, which shall be not more than 60 days nor
less than 10 days preceding the related dividend or distribution payment date,
as shall be fixed by the Board.
     b) If there shall be any dividend or distribution, in which holders of
Series A Preferred Stock shall be entitled to participate pursuant to this
Certificate, which is in the form of Common Stock or rights, options or warrants
to subscribe for or acquire Common Stock, then such dividend or distribution
shall instead be made to such holder in the form of Series A Preferred Stock
(with the number of shares of Series A Preferred Stock issuable in such dividend
or distribution being equal to the number of shares of Series A Preferred Stock
that would be convertible under Section 7 into the number of shares of Common
Stock that such holder would have received in such dividend or distribution,
and, in the case of any such dividend or distribution that is in the form of
rights, options or warrants to subscribe for or acquire Common Stock, a number
of rights, options or warrants to subscribe for or acquire shares of Series A
Preferred Stock (with (i) such number of shares of Series A Preferred Stock
being equal to the number of shares of Series A Preferred Stock that would be
convertible under Section 7 into the number of shares of Common Stock that such
rights, options or warrants would have covered had such rights, options or
warrants been to subscribe for or acquire Common Stock and (ii) such other terms
of the rights, options or warrants (including exercise price and other terms)
being such that such rights, option or warrants have equivalent economic and
other terms as the rights, options or warrants to subscribe for or acquire
Common Stock).
     5. LIQUIDATION PREFERENCE. In the event of any voluntary or involuntary
liquidation, dissolution or winding up of the Company, the holders of shares of
Series A Preferred Stock then outstanding shall, with respect to each share of
Series A Preferred Stock, be entitled to be paid in redemption of such share out
of the assets of the Company available for distribution to its stockholders a
liquidation preference equal to $1,000 per share of Series A Preferred Stock,
before any distribution is made to holders of shares of Common Stock (the
“Liquidation Preference”). Neither a consolidation, merger, share exchange or
similar transaction involving the Company and any other entity, nor a sale or
transfer of all or any part of the Company’s assets for cash, securities or
other property, shall be considered a liquidation, dissolution or winding up of
the Company within the meaning of this Section 5.
     6. VOTING RIGHTS. Other than any voting rights provided by the Delaware
General Corporation Law, the holders of shares of Series A Preferred Stock shall
have no voting rights.
     7. OPTIONAL CONVERSION.
          (a) Conversion upon Transfer.
               (i) Any share of Series A Preferred Stock owned by the Initial
Purchaser or any Affiliate of an Initial Purchaser shall not be convertible into
any share of Common Stock so long as such share of Series A Preferred Stock is
owned by such Initial Purchaser or such Affiliate of an Initial Purchaser,
provided, however, a share of Series A Preferred Stock shall, at the option of
the Initial Purchaser, be convertible (the date of such conversion, the
“Conversion Date”) into fully paid and non-assessable shares of Common Stock

 



--------------------------------------------------------------------------------



 



at the conversion price equal to the “Initial Conversion Price” per share of
Common Stock (as defined below), subject to adjustment as described in Section
7(c) hereof (as adjusted, the “Conversion Price”), if such conversion is then
permissible in accordance with the rules and regulations of the NYSE. The number
of shares of Common Stock into which one share of the Series A Preferred Stock
shall be convertible (calculated as to each conversion to the nearest 1/10,000th
of a share) shall be determined by dividing (A) the Liquidation Preference by
(B) the Conversion Price in effect at the time of conversion.
               (ii) Notwithstanding the foregoing, at any time when a share of
Series A Preferred Stock is not or ceases to be owned by the Initial Purchaser
or an Affiliate of the Initial Purchaser, such share of Series A Preferred
Stock, without any further action or deed on the part of the Company or any
other Person, shall automatically convert into fully paid and non-assessable
shares of Common Stock at the Conversion Price.
          (b) Mechanics of Conversion.
               (i) On the Conversion Date: (A) the Person in whose name or names
any certificate or certificates for shares of Common Stock shall be issuable
upon conversion shall be deemed to have become the holder of record of the
shares of Common Stock represented thereby at such time, and (B) the shares of
Series A Preferred Stock so converted shall no longer be deemed to be
outstanding, and all rights of a holder with respect to such shares shall
immediately terminate except the right to receive the Common Stock and other
amounts payable pursuant to this Section 7. All shares of Common Stock delivered
upon conversion of the Series A Preferred Stock will, upon delivery, be duly and
validly authorized and issued, fully paid and nonassessable, free from all
preemptive rights and free from all taxes, liens, security interests and charges
(other than liens or charges created by or imposed upon the holder or taxes in
respect of any transfer occurring contemporaneously therewith).
               (ii) Holders of shares of Series A Preferred Stock at the close
of business on the record date for any payment of a dividend in which shares of
Series A Preferred Stock are to participate pursuant to Section 3 hereof shall
be entitled to receive the dividend payable on such shares on the corresponding
dividend payment date notwithstanding the conversion thereof following such
dividend payment record date and prior to such dividend payment date, and a
holder of shares of Series A Preferred Stock on a dividend payment record date
whose shares of Series A Preferred Stock have been converted pursuant to Section
7(a) into shares of Common Stock on such dividend payment date will receive the
dividend payable by the Company on such shares of Series A Preferred Stock if
and when paid, and the converting holder need not include payment of the amount
of such dividend upon conversion of shares of Series A Preferred Stock pursuant
to Section 7(a).
               (iii) From the date of this Certificate, the Company will at all
times reserve and keep available, free from preemptive rights, out of its
authorized but unissued Common Stock, solely for the purpose of effecting
conversions of the Series A Preferred Stock, the aggregate number of shares of
Common Stock issuable upon conversion of the Series A Preferred Stock (as if all
shares of Series A Preferred Stock are so convertible). The Company will
procure, at its sole expense, the listing of all shares of Common Stock issuable
upon conversion of Series A Preferred Stock, subject to issuance or notice of
issuance, on the principal

 



--------------------------------------------------------------------------------



 



domestic stock exchange on which the Common Stock is then listed or traded. The
Company will take all action as may be necessary to ensure that all shares of
Common Stock issuable upon conversion of Series A Preferred Stock will be issued
without violation of any applicable law or regulation or of any requirement of
any securities exchange on which the shares of Common Stock are listed or
traded.
               (iv) Issuances of certificates for shares of Common Stock upon
conversion of the Series A Preferred Stock shall be made without charge to the
holder of shares of Series A Preferred Stock or any of its transferees for any
issue or transfer tax (other than taxes in respect of any transfer of Series A
Preferred Stock occurring contemporaneously therewith) or other incidental
expense in respect of the issuance of such certificates, all of which taxes and
expenses shall be paid by the Company; provided, however, that the Company shall
not be required to pay any tax which may be payable in respect of any transfer
involved in the issuance or delivery of shares of Common Stock in a name other
than that of the transferee of the Series A Preferred Stock that is to receive
Common Stock pursuant to Section 7(a), and no such issuance or delivery need be
made unless and until the Person requesting such issuance or delivery has paid
to the Company the amount of any such tax or has established, to the reasonable
satisfaction of the Company, that such tax has been, or will timely be, paid.
               (v) In connection with the conversion of any shares of Series A
Preferred Stock, no fractions of shares of Common Stock shall be issued, but in
lieu thereof the Company shall pay cash in respect of such fractional interest
in an amount equal to such fractional interest multiplied by the Fair Market
Value per share of Common Stock on the applicable Conversion Date.
               (vi) The Company shall procure that each share of Common Stock
issued as a result of conversion of Series A Preferred Stock shall be
accompanied by any rights associated generally with each other share of Common
Stock outstanding as of the applicable Conversion Date.
          (c) Adjustments to Conversion Price. From and after the date of this
Certificate, the Conversion Price shall be adjusted from time to time as
follows:
               (i) Common Stock Event. Upon the occurrence of a Common Stock
Event, the Conversion Price in effect at the time of the record date for such
dividend or distribution or the effective date of such subdivision, combination
or reclassification shall be adjusted to the number obtained by multiplying the
Conversion Price theretofore in effect by a fraction, the numerator of which
shall be the number of shares of Common Stock outstanding immediately prior to
such action, and the denominator of which shall be the number of shares of
Common Stock outstanding immediately following such action; provided, however,
that the Conversion Price of shares of Series A Preferred Stock held by a holder
thereof need not be adjusted in respect of a dividend or distribution covered by
this paragraph to the extent such holder shall participate in such dividend or
distribution equally and ratably on an as-converted basis for such Series A
Preferred Stock pursuant to Section 3 hereof.
               (ii) Adjustment for Reclassification, Exchange and Substitution.
If at any time or from time to time after the Original Issue Date, the Common
Stock issuable upon the

 



--------------------------------------------------------------------------------



 



conversion of the Series A Preferred Stock is changed into the same or a
different number of shares of any class or classes of stock, whether by
recapitalization, reclassification or otherwise (other than by a Common Stock
Event or a Business Combination covered by Sections 7(c)(i) or 7(c)(iii)
hereof), then in any such event each holder of Series A Preferred Stock shall
have the right thereafter to receive the kind and amount of stock and other
securities and property receivable upon such recapitalization, reclassification
or other change by holders of the number of shares of Common Stock into which
such shares of Series A Preferred Stock could have been converted immediately
prior to such recapitalization, reclassification or change, all subject to
further adjustment as provided herein or with respect to such other securities
or property by the terms thereof.
               (iii) Business Combinations. In case of any Business Combination
or reclassification of Common Stock (other than a reclassification of Common
Stock covered by Section 7(c)(ii) hereof), lawful provision shall be made as
part of the terms of such Business Combination or reclassification whereby the
holder of each share of Series A Preferred Stock then outstanding shall have the
right to convert only into the kind and amount of securities, cash and other
property receivable upon the Business Combination or reclassification by a
holder of the number of shares of Common Stock of the Company into which a share
of Series A Preferred Stock would have been convertible at the conversion rate
described under this Section 7 immediately prior to the Business Combination or
reclassification.
               (iv) Successive Adjustments. Successive adjustments in the
Conversion Price shall be made, without duplication, whenever any event
specified in Sections 7(c)(i), (ii) or (iii) hereof shall occur.
               (v) Rounding of Calculations; Minimum Adjustments. All
calculations under this Section 7(c) shall be made to the nearest one-tenth
(1/10th) of a cent. No adjustment in the Conversion Price is required if the
amount of such adjustment would be less than $0.01; provided, however, that any
adjustments which by reason of this Section 7(c)(v) are not required to be made
will be carried forward and given effect in any subsequent adjustment.
               (vi) Adjustment for Unspecified Actions. If the Company takes any
action affecting the Common Stock, other than action described in this
Section 7(c), which in the opinion of the Board would materially adversely
affect the conversion rights of the holders of shares of Series A Preferred
Stock, the Conversion Price may be adjusted, to the extent permitted by law, in
such manner, if any, and at such time, as the Board may determine in good faith
to be equitable in the circumstances.
               (vii) Statement Regarding Adjustments. Whenever the Conversion
Price shall be adjusted as provided in this Section 7(c), the Company shall
forthwith file, at the principal office of the Company, a statement showing in
reasonable detail the facts requiring such adjustment and the Conversion Price
that shall be in effect after such adjustment and the Company shall also cause a
copy of such statement to be sent by mail, first class postage prepaid, to each
holder of shares of Series A Preferred Stock at the address appearing in the
Company’s records.

 



--------------------------------------------------------------------------------



 



               (viii) Notices. In the event that the Company shall give notice
or make a public announcement to the holders of Common Stock of any action of
the type described in this Section 7(c) or in Section 3 or 4 hereof, the Company
shall, at the time of such notice or announcement, and in the case of any action
which would require the fixing of a record date, at least 10 days prior to such
record date, give notice to the holders of shares of Series A Preferred Stock,
in the manner set forth in Section 7(c)(vii), which notice shall specify the
record date, if any, with respect to any such action and the approximate date on
which such action is to take place. Such notice shall also set forth the facts
with respect thereto as shall be reasonably necessary to indicate the effect on
the Conversion Price and the number, kind or class of shares or other securities
or property which shall be deliverable upon conversion of the Series A Preferred
Stock. All notices to the Company permitted hereunder shall be personally
delivered or sent by first class mail, postage prepaid, addressed to its
principal office located at 177 Broad Street, Stamford, Connecticut 06901, or to
such other address at which its principal office is located and as to which
notice thereof is similarly given to the holders of the Series A Preferred Stock
at their addresses appearing on the books of the Company.
     8. Mandatory Conversion.
     a) On the Mandatory Conversion Date, each share of Series A Preferred Stock
that is outstanding as of such date, shall automatically convert into fully paid
and non-assessable shares of Series B Preferred Stock with a liquidation
preference equal to the $1,000 per share of Series B Preferred Stock, subject to
adjustment as described in Section 7(c) hereof . All shares of Series A
Preferred Stock being converted at one time by a holder shall be aggregated
(even if they are represented by more than one certificate) in determining
whether a holder would receive a fractional share of Series B Preferred Stock.
     b) On the Mandatory Conversion Date, any party entitled to receive shares
of Series B Preferred Stock issuable upon such conversion shall be treated for
all purposes as the record holder of such shares of Series B Preferred Stock on
such date, whether or not such holder has surrendered the certificate or
certificates for such holder’s shares of Series A Preferred Stock. A holder
surrendering his or her certificate or certificates shall notify the Company of
the name or names of such holder’s nominees in which such holder wishes the book
entry evidence of ownership for shares of Series B Preferred Stock to be issued.
The Company shall, as soon as practicable thereafter (and, in any event, within
twenty (20) days of such surrender), cause to be issued book entry evidence of
ownership of the number of shares of Series B Preferred Stock to which such
holder shall be entitled as aforesaid, together with cash in lieu of any
fraction of a share as provided herein.
     c) The Company shall file a Certificate of Designations, Preferences and
Rights of the 8% Series B Senior Preferred Stock of L-1 Solutions, Inc., and
shall reserve a sufficient number of shares of Series B Preferred Stock for
issuance prior to the Mandatory Conversion Date.

 



--------------------------------------------------------------------------------



 



     9. CERTAIN OTHER PROVISIONS.
          (a) No share or shares of Series A Preferred Stock acquired by the
Company shall be reissued, and all such shares shall be cancelled, retired and
eliminated from the shares of Series A Preferred Stock which the Company shall
be authorized to issue.
          (b) If any Series A Preferred Stock certificate shall be mutilated,
lost, stolen or destroyed, the Company will issue, in exchange and in
substitution for and upon cancellation of the mutilated certificate, or in lieu
of and substitution for the certificate lost, stolen or destroyed, a new
Series A Preferred Stock certificate of like tenor and representing an
equivalent amount of Series A Preferred Stock, upon receipt of evidence of such
loss, theft or destruction of such certificate and, if requested by the Company,
an indemnity on customary terms for such situations reasonably satisfactory to
the Company.
          (c) The Company shall not, by amendment of its Certificate of
Incorporation or through reorganization, consolidation, merger, dissolution,
sale of assets, or otherwise, avoid or seek to avoid the observance or
performance of any of the terms of this Certificate, but will at all times in
good faith assist in the carrying out of all such terms and in the taking of all
such action as may be necessary or appropriate in order to protect the rights of
the holders of Series A Preferred Stock against dilution or other impairment. At
all times, the Company will take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue shares of
Common Stock as herein contemplated upon conversion of shares of Series A
Preferred Stock.
          (d) The headings of the various subdivisions hereof are for
convenience of reference only and shall not affect the interpretation of any of
the provisions hereof.
          (e) This Certificate shall become effective at [___] a.m. New York
City time on ___, 2008.
[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has duly executed this Certificate on
this [ ] day of [ ], 2008.

                  L-1 IDENTITY SOLUTIONS, INC.    
 
  By:        
 
  Name:        
 
  Title:        

 



--------------------------------------------------------------------------------



 



ANNEX A
CERTIFICATE OF DESIGNATIONS, PREFERENCES
AND RIGHTS OF THE
8% SERIES B SENIOR PREFERRED STOCK
OF
L-1 IDENTITY SOLUTIONS, INC.
 

Pursuant to Section 151 of the
Delaware General Corporation Law

 
     L-1 Identity Solutions, Inc. (the “Company”), a corporation organized and
existing under the laws of the State of Delaware, hereby certifies that pursuant
to the provisions of Section 151 of the Delaware General Corporation Law, its
Board of Directors adopted the following resolutions, which resolutions remain
in full force and effect as of the date hereof:
     WHEREAS, the Board of Directors of the Company is authorized, within the
limitations and restrictions stated in Article Fourth of the Company’s Amended
and Restated Certificate of Incorporation, to fix by resolution the designation
of preferred stock and the powers, preferences and relative participating,
optional or other special rights and qualifications, limitations or restrictions
thereof; and
     WHEREAS, it is the desire of the Board of Directors of the Company,
pursuant to its authority as aforesaid, to authorize and fix the terms of the
preferred stock to be designated the 8% Series B Senior Preferred Stock of the
Company and the number of shares constituting such preferred stock;
     NOW, THEREFORE, BE IT RESOLVED, that the Company be, and hereby is,
authorized to issue a new series of its preferred stock, par value $0.001 per
share, on the following terms and with the following designations, power,
preferences and rights:
     10. CERTAIN DEFINITIONS. Unless the context otherwise requires, when used
herein the following terms shall have the meaning indicated.
     “Board” shall mean the Board of Directors of the Company.
     “Common Stock” shall mean shares of common stock, par value $0.001, of the
Company.
     “Dividend Payment Date” has the meaning set forth in Section 4 hereof.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any successor statute, and the rules and regulations promulgated thereunder.
     “Junior Securities” has the meaning set forth in Section 3 hereof.

 



--------------------------------------------------------------------------------



 



     “Liquidation Preference” has the meaning set forth in Section 5 hereof.
     “Original Issue Date” shall mean the date of the original issuance of
shares of Series B Preferred Stock.
     “Parity Securities” has the meaning set forth in Section 3 hereof.
     “Person” means an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).
     “Preferred Stock” has the meaning set forth in Section 2 hereof.
     “Series B Dividend” has the meaning set forth in Section 4 hereof.
     “Series B Preferred Stock” has the meaning set forth in Section 2 hereof.
     “Stated Value” shall mean with respect to each share of Series B Preferred
Stock, $1,000, plus any accrued dividends with respect to any such share of
Series B Preferred Stock.
     “Subsidiary” of a Person means (i) a corporation, a majority of whose stock
with voting power, under ordinary circumstances, to elect directors is at the
time of determination, directly or indirectly, owned by such Person or by one or
more Subsidiaries of such Person, or (ii) any other entity (other than a
corporation) in which such Person or one or more Subsidiaries of such Person,
directly or indirectly, at the date of determination thereof has at least a
majority ownership interest.
     11. NUMBER OF SHARES AND DESIGNATION. 25,000 shares of preferred stock of
the Company shall constitute a series of preferred stock, par value $0.001 per
share (the “Preferred Stock”), of the Company designated as 8% Series B Senior
Preferred Stock (the “Series B Preferred Stock”). Each share of Series B
Preferred Stock shall rank equally in all respects and shall be subject to the
following provisions of this Certificate.
     12. RANK. The Series B Preferred Stock shall, with respect to payment of
dividends and rights (including as to the distribution of assets) upon
liquidation, dissolution or winding up of the affairs of the Company rank
(i) senior to all classes of Common Stock and to each other class of capital
stock of the Company or series of Preferred Stock of the Company existing or
hereafter created, the terms of which do not expressly provide that it ranks
senior to, or on a parity with, the Series B Preferred Stock as to dividend
distributions and distributions upon liquidation, winding-up and dissolution of
the Company (collectively referred to, together with all classes of Common Stock
of the Company, as “Junior Securities”); and (ii) on a parity with any class of
capital stock of the Company or series of Preferred Stock of the Company
hereafter created the terms of which expressly provide that such class or series
will rank on a parity with the Series B Preferred Stock as to dividend
distributions and distributions upon liquidation, winding-up and dissolution
(collectively referred to as “Parity Securities”).
     13. DIVIDENDS.

 



--------------------------------------------------------------------------------



 



               (i) The holders of the shares of Series B Preferred Stock shall
be entitled to receive cumulative dividends on each outstanding share of
Series B Preferred Stock (the “Series B Dividend”), payable at a rate per annum
of 8% of the Stated Value on the Original Issue Date of each such share of
Series B Preferred Stock. The Series B Dividend shall not be paid in cash, and
will accrue and cumulate and be added to the Stated Value on each Dividend
Payment Date, whether or not declared by the Board. The Series B Dividend shall
be payable from and including the Original Issue Date and shall accrue annually,
in arrears, on the six-month anniversary of the Original Issue Date (each such
date, a “Dividend Payment Date”). Accrued but unpaid Series B Dividends shall
not bear interest, or any sum of money in lieu of interest.
               (ii) The amount of Series B Dividends payable for any period less
than a full Dividend Period shall be determined on the basis of twelve 30-day
months and a 360-day year. Series B Dividends shall be paid to the holders of
record of shares of Series B Preferred Stock as each appears in the stock
register of the Company on the close of business on the Original Issue Date.
     14. LIQUIDATION PREFERENCE. In the event of any voluntary or involuntary
liquidation, dissolution or winding up of the Company, the holders of shares of
Series B Preferred Stock then outstanding shall, with respect to each share of
Series B Preferred Stock, be entitled to be paid in redemption of such share out
of the assets of the Company available for distribution to its stockholders a
liquidation preference equal to the Stated Value per share of Series B Preferred
Stock, before any distribution is made to holders of shares of Common Stock (the
“Liquidation Preference”). For purposes hereof, a consolidation, merger, share
exchange or similar transaction involving the Company and any other entity, or a
sale or transfer of all or any part of the Company’s assets for cash, securities
or other property, shall be considered a liquidation, dissolution or winding up
of the Company within the meaning of this Section 5.
     15. VOTING RIGHTS. Other than any voting rights provided by law, the
holders of shares of Series B Preferred Stock shall have no voting rights.
     16. CERTAIN OTHER PROVISIONS.
          (a) No share or shares of Series B Preferred Stock acquired by the
Company shall be reissued, and all such shares shall be cancelled, retired and
eliminated from the shares of Series B Preferred Stock which the Company shall
be authorized to issue.
          (b) If any Series B Preferred Stock certificate shall be mutilated,
lost, stolen or destroyed, the Company will issue, in exchange and in
substitution for and upon cancellation of the mutilated certificate, or in lieu
of and substitution for the certificate lost, stolen or destroyed, a new
Series B Preferred Stock certificate of like tenor and representing an
equivalent amount of Series B Preferred Stock, upon receipt of evidence of such
loss, theft or destruction of such certificate and, if requested by the Company,
an indemnity on customary terms for such situations reasonably satisfactory to
the Company.
          (c) The Company shall not, by amendment of its Amended and Restated
Certificate of Incorporation or through reorganization, consolidation, merger,
dissolution, sale of assets, or otherwise, avoid or seek to avoid the observance
or performance of any of the terms of

 



--------------------------------------------------------------------------------



 



this Certificate, but will at all times in good faith assist in the carrying out
of all such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the holders of Series B Preferred
Stock against dilution or other impairment.
          (d) The headings of the various subdivisions hereof are for
convenience of reference only and shall not affect the interpretation of any of
the provisions hereof.
          (e) This Certificate shall become effective at ___ a.m. New York City
time on ___.
[Remainder of Page Intentionally Left Blank]

 